 

Exhibit 10.33

LEASE AGREEMENT

9600 Blackwell Road

Rockville, Maryland

TNREF III 9600 BLACKWELL, LLC

Landlord

and

REGENXBIO INC.

Tenant

DATED: January 28, 2016

 

--------------------------------------------------------------------------------

 

INDEX

 

Section/Caption

 

Page

 

 

 

Basic Lease Provisions

 

1

 

 

 

Lease Terms

 

 

1. Premises, Term and Purpose

 

4

2. Rent

 

5

3. Expenses; Taxes;

 

6

4. Condition of Premises

 

10

5. Compliance with Laws

 

10

6. Surrender; Alterations and Repairs

 

10

7. Negative Covenants of Tenant

 

13

8. Affirmative Covenants of Tenant

 

14

9. Building Directory and Signage

 

14

10. Casualty and Insurance

 

15

11. Indemnification

 

18

12. Non-Liability of Landlord

 

18

13. Remedies and Termination Upon Tenant Default

 

19

14. Remedies Cumulative; Non-Waiver; Jury Trial Waiver

 

21

15. Building Services

 

21

16. Subordination

 

24

17. Landlord’s Cure of Tenant’s Default

 

25

18. Notices

 

25

19. Quiet Enjoyment

 

25

20. Inspection and Entry by Landlord

 

26

21. Brokerage

 

26

22. Landlord's Inability to Perform

 

26

23. Condemnation

 

26

24. Assignment and Subletting

 

27

25. Environmental Law

 

30

26. Parties Bound

 

32

27. Tenant’s Bankruptcy or Insolvency

 

32

28. Miscellaneous

 

33

29. Security Deposit

 

36

30. Parking

 

37

 

 

 

 

 

 

Exhibit A Plan of the Premises

 

A-1

Exhibit B Commencement Memorandum

 

C-1

Exhibit C Rules and Regulations

 

C-1

Exhibit D Special Stipulations

 

C-3

Exhibit E Work Letter

 

E-1

Exhibit F Estoppel Certificate

 

F-1

Exhibit G Janitorial Specifications

 

G-1

 

 

 

 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is entered into by and between TNREF III
9600 Blackwell, LLC, a Delaware limited liability company (“Landlord”), and
Regenxbio Inc., a Delaware corporation (“Tenant”), and is dated as of the
Effective Date (defined below).

BASIC LEASE PROVISIONS

The following terms of this Lease are defined as follows:

1. Building:  The building located at 9600 Blackwell Road, Rockville, Maryland
20850.  

2. Land:  The parcel of land on which the Building is located.

3. Premises:  Suite No. 210 containing approximately Sixteen Thousand One
Hundred Sixteen (16,116) rentable square feet on Floor 2 (the “Premises”) of the
Building.  A floor plan showing the Premises is attached hereto as Exhibit A.

4. Commencement Date:  The earlier of (i) the date of Tenant's occupancy of all
or any portion of the Premises for the conduct of its business or (ii) thirty
(30) days after the Delivery Date. The “Delivery Date” shall be the date that
Landlord delivers possession of the Premises to Tenant in its “as is, where is”
condition, anticipated to be February 1, 2016; further provided that
notwithstanding anything to the contrary in this Lease, if the Delivery Date has
not occurred by February 16, 2016, then the Abatement Period shall be extended
by one (1) day for each day thereafter that the Delivery Date has not occurred.

5. Expiration Date:  12:00 noon E.S.T. on the last day of the ninety-first
(91st) full calendar month of the Lease Term.  As used herein, the term “Lease
Year” means each consecutive twelve (12) calendar month period beginning on the
Commencement Date, except that if the Commencement Date is not the first day of
a month, then the first Lease Year shall begin on the first day of the month
immediately following the month in which the Commencement Date occurs, but shall
include the days between and including the Commencement Date and the last day of
the month in which the Commencement Date occurs.

6. Rent Commencement Date:  The Commencement Date; provided, however, so long as
Tenant is not in default hereunder beyond any applicable notice and cure period
pursuant to Section 13, Landlord shall abate the Fixed Rent otherwise payable
for the first seven (7) months of the Lease Term (the “Abatement Period”) and
the day after the last day of the Abatement Period shall be deemed to be the
Rent Commencement Date.

7. Renewal Term(s): One (1) renewal term of five (5) Lease Years. [See Exhibit D
- Special Stipulations]

8. Permitted Use:  General business office purposes.

1

--------------------------------------------------------------------------------

 

9. Fixed Rent: For each Lease Year, an amount equal to the Fixed Rent set forth
below:

 

LEASE YEAR

ANNUAL FIXED RENT

MONTHLY INSTALLMENT

$/RSF

1

$451,248.00*

$37,604.00*

$28.00*

2

$464,785.44

$38,732.12

$28.84

3

$478,806.36

$39,900.53

$29.71

4

$493,149.60

$41,095.80

$30.60

5

$507,815.16

$42,317.93

$31.51

6

$523,125.36

$43,593.78

$32.46

7

$538,757.88

$44,896.49

$33.43

8

$555,035.04**

$46,252.92

$34.44

 

Note: Fixed Rent is shown net of Additional Rent and other amounts payable by
Tenant under this Lease.

*The Fixed Rent due for the Abatement Period shall be abated and shall only be
due and payable to Landlord following a default by Tenant hereunder beyond any
applicable notice and cure period pursuant to Section 13.

**Annualized.

*** Amounts shall be prorated for any partial month.

10. Late Charge: Five percent (5%) of the amount of the payment due; provided,
however, that no Late Charge shall be assessed for the first time in any twelve
(12) month period as long as such payment is received by Landlord within five
(5) days after Landlord's notice to Tenant that such payment was not received.

11. Default Rate: The “prime rate” of interest (the “Prime Rate”) as published
in the “Money Rates” column of The Wall Street Journal as of the default date or
other date of calculation, as the case may be, plus five percent (5%).

12. Expense Base Year:   Calendar year 2016.

13. Tax Base Year:  Calendar year 2016.

14. Tenant's Proportionate Share: 15.91% (calculated by dividing (i) the
rentable square footage of the then-current Premises (initially, 16,116) by (ii)
the then-current rentable square footage of the Building (101,326).  All
rentable square footage measurements will be calculated in accordance with the
BOMA Legacy Method A 2010 Standard Method for Measuring Floor Area in Office
Buildings).

15. Security Deposit: Initially, Seventy-Five Thousand Two Hundred Eight Dollars
($75,208.00), subject to reduction as provided in Section 29.

16. Intentionally Omitted.

17. Landlord’s Tenant Improvement Work:  The Work that Landlord is obligated to
perform in the Premises pursuant to the Work Letter, if any, attached as Exhibit
E.

18. Improvement Allowance:  Seven Hundred Twenty-Five Thousand Two Hundred
Twenty Dollars ($725,220.00) (i.e., $45.00 per rentable square foot in the
initial Premises), being the amount Landlord has agreed to contribute towards
the cost of the Work as set forth in Exhibit E.

2

--------------------------------------------------------------------------------

 

19. Brokers:  CB Richard Ellis, Inc., representing Landlord, and Scheer
Partners, Inc., representing Tenant.

20. Notice Address:  

 

Landlord:

 

TNREF III 9600 Blackwell, LLC

 

 

c/o True North Management Group

 

 

10 Bank Street, 12th Floor

 

 

White Plains, NY 10606

 

 

Attn: Fung Lin  

 

 

 

 

 

 

Tenant:

 

REGENXBIO Inc.

 

 

9712 Medical Center Drive, Suite 100

 

 

Rockville, MD 20850

 

 

Attn: General Counsel

 

 

 

 

 

With copies by email to:

 

 

 

 

 

Sberl@regenxbio.com

 

 

 

 

 

and to:

 

 

 

 

 

Vvasista@regenxbio.com

 

 

 

 

 

Address for Invoices to Tenant:

 

 

 

 

 

REGENXBIO Inc.

 

 

9712 Medical Center Drive, Suite 100

 

 

Rockville, MD 20850

 

 

Attn: Chief Financial Officer

 

21. Tenant Primary Contact Information (for administrative purposes and not for
formal notices):

Name:  Paul Broberg

Phone Number: (240) 552-8168 (desk), (240) 315-5097 (mobile)

Email Address:pbroberg@regenxbio.com

22. Special Stipulations:  As set forth in Exhibit D.

23. Effective Date:  The later of the dates on which this Lease is executed by
Landlord and Tenant, as indicated below each party’s signature.

3

--------------------------------------------------------------------------------

 

24. Exhibits: The following exhibits are attached to this Lease and form a part
hereof.

 

Exhibit A

 

Plan of the Premises

Exhibit B

 

Commencement Memorandum

Exhibit C

 

Rules and Regulations

Exhibit D

 

Special Stipulations

Exhibit E

 

Work Letter

Exhibit F

 

Estoppel Certificate

Exhibit G

 

Janitorial Specifications

LEASE TERMS

The parties hereby agree to the following terms and conditions:

1. Premises, Term and Purpose.

(a) Landlord does hereby lease to Tenant, and Tenant does hereby lease from
Landlord, the Premises, for a term commencing upon the Commencement Date and
ending on the Expiration Date (the “Term”), or such later date to which the Term
may be extended or renewed, or such earlier date upon which the Term may expire
or be terminated pursuant to the provisions of this Lease or pursuant to
applicable Laws.  

Notwithstanding the foregoing, Tenant shall be permitted to enter the Premises
on the Delivery Date to install telephone lines, equipment, computer lines and
to move in furniture and other personal property; provided, however, that (i)
all waiver and indemnity provisions of this Lease (including, but not limited
to, those contained in Section 11) shall apply to such early entry, and (ii) all
property placed in the Premises by Tenant shall remain there at Tenant's sole
risk. Landlord hereby approves Zayo as Tenant's telecommunications provider for
the Premises in the Building; provided, however, that any equipment to be
installed by Zayo on Tenant's behalf is subject to obtaining Landlord's prior
written approval, which shall not be unreasonably withheld, conditioned or
delayed.

Landlord shall use commercially reasonable efforts to cause the current tenant
in the Premises (Foulger Pratt) to convey to Landlord and leave in place such
tenant’s furniture (“FF&E”) located or installed at the Premises as of the
Effective Date.  In such event, Tenant shall take possession of the Premises
with the FF&E in place in its “as is, where is” condition and Tenant shall have
the right to use the FF&E during the Term without charge.  Landlord makes no
representations or warranties of any kind with respect to such FF&E other than
as of the Effective Date, the FF&E shall be owned by Landlord and is and shall
remain free and clear of any liens or encumbrances. During the Term, Tenant
shall repair and maintain the FF&E and cause the FF&E to be insured in the same
manner as Tenant’s Property.  Upon the expiration or earlier termination of this
Lease, Tenant shall surrender possession of the FF&E in the same condition as
originally received, reasonable wear and tear resulting from the Permitted Use,
damage due to the acts or omissions of Landlord, its agents, employees or
contractors, excepted.

(b) Intentionally deleted.

(c) in the form attached hereto as Exhibit B, confirming the Commencement Date,
the Expiration Date and such other matters as are set forth therein.

(d) The Premises shall be used by Tenant solely for the Permitted Use and for no
other use or purpose.  Tenant shall not use or occupy the Premises or any part
thereof for any purpose that is unlawful or which is extra-hazardous on account
of fire or other casualty.  Tenant, at its sole cost and expense, shall obtain

4

--------------------------------------------------------------------------------

 

and maintain all consents, licenses, permits or approvals required to conduct
its business at the Premises.  Tenant shall not do or permit to be done anything
which shall invalidate the insurance policies carried by Landlord.  Tenant shall
pay the entirety of any increase in the property insurance premium for the
Building over what it was immediately prior to the effective date of this Lease
if the increase is specified by Landlord’s insurance carrier as being solely
caused by the nature of Tenant’s occupancy (other than for general office
purposes) or any act or omission of Tenant (other than for general office
purposes).

(e) The “Common Areas” of the Building shall be those parts of the Building and
other facilities or improvements owned, operated or maintained by Landlord and
designated, in whole or in part, from time to time by Landlord for the general,
nonexclusive use of all tenants and occupants of the Building, including, among
other things, non-dedicated elevators, halls, lobbies, entranceways, delivery
passages, drinking fountains, public restrooms and the like, and all driveways,
sidewalks, landscaping, service buildings, improvements or other facilities
designated for such use by Landlord, or otherwise made available by Landlord for
the common use by all tenants and occupants of the Building, whether used in
conjunction with the occupants of other buildings or used exclusively by tenants
of the Building, all of which facilities shall be subject to Landlord's
management and control.  Tenant, and its employees and invitees, shall have the
general, nonexclusive right to use the Common Areas, such use to be in common
with Landlord, other tenants of the Building and other persons entitled to use
the same.  Landlord reserves the right, from time to time, to establish or
change the rules and regulations regarding use of the Common Areas as provided
in Section 8(b) hereof, and to reconfigure, close, change, add or eliminate the
Common Areas without liability; provided that the access to and the use and
occupancy of the Premises shall not be materially impaired thereby and that the
Building shall at all times have the number of parking spaces required to meet
applicable Laws.

(f) This Lease is subject to all encumbrances, covenants, restrictions,
declarations, easements and other matters of record (provided, however, that
Landlord represents that the foregoing do not (i) adversely affect Tenant's
ability to use the Premises for the Permitted Use), or (2) materially increase
Tenant's obligations or materially impair Tenant's rights hereunder), and to all
zoning and land use regulations, affecting the Land and Building.

2. Rent.  

(a) The rent reserved under this Lease shall be and consist of (a) the Fixed
Rent, payable in advance in equal monthly installments on the first day of each
and every calendar month; plus (b) additional rent (the “Additional Rent”) in an
amount equal to Tenant's Proportionate Share of the Excess Expenses and the
Excess Taxes (defined below), all separate charges for services and utilities
provided in Section 15 of this Lease and any other charges as shall become due
and payable hereunder, which Additional Rent shall be payable as hereinafter
provided, all to be paid to Landlord at its office stated in Section 20 of the
Basic Lease Provisions or such other place in the continental United States
(excluding Alaska) as Landlord may designate by at least thirty (30) days prior
written notice in lawful money of the United States of America, commencing on
the Rent Commencement Date; provided, however, that (i) the first monthly
installment of Fixed Rent shall be paid by Tenant upon execution of this Lease,
and (ii) if the Rent Commencement Date shall occur on a date other than the
first calendar day of a month, then the rent for the partial month commencing on
the Rent Commencement Date shall be pro-rated on a per diem basis.

(b) Tenant does hereby covenant and agree promptly to pay the Fixed Rent,
Additional Rent and any other charges herein reserved as and when the same shall
become due and payable, without demand therefor (except as otherwise provided in
this Lease), and without any set-off or deduction whatsoever (except as
otherwise provided in this Lease).  All Additional Rent and other charges
payable hereunder, which are not due and payable on a monthly basis during the
Term, unless otherwise specified herein, shall be due and

5

--------------------------------------------------------------------------------

 

payable within thirty (30) days of delivery by Landlord to Tenant of notice to
pay the same, which notice shall be accompanied by reasonable supporting
documentation or other reasonable explanation of any such charges which are not
regularly recurring. Any rent or other sum that falls due on a Saturday, Sunday
or legal holiday in the state in which the Premises are located shall be deemed
due on the next business day.

(c) In the event that any payment of Fixed Rent, Additional Rent or any other
charge shall be paid after the due date provided herein, Tenant shall pay,
together with such payment, the Late Charge and interest thereon at the Default
Rate from the due date until the date of payment. This Late Charge and interest
are compensation to Landlord for administrative costs in processing late
payments and will not be construed as a penalty.  Notwithstanding the foregoing,
such Late Charge and interest shall be waived as to the first instance of late
payment in any Lease Year provided such payment is made within five (5) days
after written notice from Landlord to Tenant that the same is past due.

(d) Any payment by Tenant or acceptance by Landlord of a lesser amount than due
from Tenant to Landlord may be treated as a payment on account, notwithstanding
any endorsement or statement on any check or in any letter accompanying payment
that the lesser payment is payment in full, and Landlord may accept such check
without waiving any other rights or remedies that Landlord may have against
Tenant.  If Tenant’s bank, for any reason, returns or refuses for any reason to
honor a check drawn by Tenant, Tenant shall pay to Landlord, as Additional Rent,
a returned check fee currently in the amount of Fifty and 00/100 Dollars
($50.00) (which amount shall be subject to periodic adjustment during the
Term).  Upon the occurrence of two (2) such returned checks during the Term,
Landlord may require that all future payments from Tenant to Landlord shall be
by certified check or bank check.

3. Expenses; Taxes.  

(a) During each calendar year during the Term after the Expense Base Year and
the Tax Base Year, as applicable, Tenant shall pay, as Additional Rent, Tenant’s
Proportionate Share of (i) the amount, if any, by which Expenses (defined below)
for each calendar year during the Term, or portion thereof, exceed Expenses for
the Expense Base Year (the “Excess Expenses”) and, (ii) the amount, if any, by
which Taxes (defined below) for each calendar year during the Term, or portion
thereof, exceed Taxes for the Tax Base Year (the “Excess Taxes”).  

(i) Prior to the end of each calendar year during the Term after the Expense
Base Year and the Tax Base Year, as applicable, Landlord shall provide Tenant
with a reasonably detailed written good faith estimate of the projected Excess
Expenses and Excess Taxes, as the case may be, for the coming calendar year (or
balance of the current calendar year, as the case may be), together with the
amount of Tenant’s Proportionate Share of such estimated amounts.  On or before
the first day of each month commencing on the first day of the calendar year
immediately following the Expense Base Year or the Tax Base Year, Tenant shall
pay to Landlord, as Additional Rent, one-twelfth (1/12th) of Tenant’s
Proportionate Share of Landlord’s estimate of Excess Expenses and Excess Taxes.

(ii) Within 180 days (or as soon as reasonably practicable thereafter) following
the end of each calendar year during the Term after the Expense Base Year and
the Tax Base Year, as applicable, Landlord shall send to Tenant a statement of
the actual Expenses and Taxes for the prior calendar year and for the Expense
Base Year and the Tax Base Year (“Reconciliation Statement”).  If the amounts
paid by Tenant for Excess Expenses or Excess Taxes exceeds Tenant’s
Proportionate Share of the actual Excess Expenses or Excess Taxes, as the case
may be, for such calendar year, Landlord shall credit such excess amount to
Tenant’s obligation to pay Excess Expenses or Excess Taxes, as the case may be,
next coming due hereunder (or, if this Lease has then expired or been
terminated, Landlord shall refund such excess amount to Tenant together with the
Reconciliation Statement).  If the amounts paid by Tenant for Excess Expenses or
Excess Taxes were less

6

--------------------------------------------------------------------------------

 

than Tenant’s Proportionate Share of the actual Excess Expenses or Excess Taxes,
as the case may be, for such calendar year, Landlord shall provide Tenant with
an invoice stating the additional amount due which shall be paid in full by
Tenant within thirty (30) days after receipt.

(iii) So long as Tenant is not then in default under this Lease beyond any
applicable notice and cure period hereunder, Tenant or its designated lease
auditor (which shall be a qualified certified public accounting or lease audit
firm, compensated on a non-contingent fee basis), at Tenant’s sole cost and
expense (except as otherwise provided herein), shall have the right, upon
written notice received by Landlord within the ninety (90) day period following
Tenant’s receipt of the Reconciliation Statement, to review in Landlord’s
management office located in the Washington, DC metropolitan area, and during
normal business hours, Landlord’s records of Expenses and Taxes stated in the
Reconciliation Statement for the calendar year just ended, and for the Expense
Base Year and the Tax Base Year, as applicable, the first time Tenant performs
any such audit, but in any event not more than three (3) years after the
Commencement Date.  Tenant shall deliver to Landlord a copy of the results of
its review within ten (10) days of its completion, but in no event later than
180 days following Tenant’s receipt of the Reconciliation Statement.  No
subtenant shall have any right to conduct a review.  If Tenant does not provide
the results of its review and give written notice in detail stating reasonable
objections to Landlord’s calculations by the 180th day following Tenant’s
receipt of the Reconciliation Statement, then unless such delay is due to
Landlord’s failure or refusal to provide timely access to Landlord’s records of
Expenses and Taxes, Tenant shall be deemed to have approved the Reconciliation
Statement for all purposes.  If it is determined by Landlord and Tenant that
Tenant’s Proportionate Share of actual Excess Expenses or Excess Taxes were
overpaid by more than five percent (5%), Landlord shall reimburse Tenant for the
reasonable out-of-pocket third-party cost of the review.  In addition, Landlord
shall provide a credit for the overpaid amount against the then next due
payments of Excess Expenses or Excess Taxes, as the case may be, or shall
promptly refund the overpaid amount to Tenant if this Lease is then expired or
thereafter terminates or expires prior to full recovery thereof.  Tenant’s
exercise of its review rights shall not relieve Tenant from its obligation to
pay Tenant’s Proportionate Share of Excess Expenses and Excess Taxes as billed
by Landlord when due under this Lease, all of which amounts shall be paid
pending completion of any review.  All such amounts must be paid in full prior
to Tenant exercising its review rights under this Section 3(a)(iii).

(iv) In the event (i) that the Rent Commencement Date shall occur on a day other
than the first day of a calendar year, (ii) that the date of the expiration or
other termination of this Lease shall be a day other than the last day of a
calendar year, or (iii) of any increase or decrease in the gross rentable area
of the Building, then in each such event in applying the provisions of this
Section 3 with respect to any calendar year in which such event shall have
occurred, appropriate adjustments shall be made to reflect the occurrence of
such event on a basis consistent with the principles underlying the provisions
of this Section 3, taking into consideration the portion of such calendar year
which shall have elapsed prior to the Rent Commencement Date, the date of such
expiration or other termination or the date of such increase or decrease.

(b) “Taxes” shall mean all taxes and assessments, general and special, ordinary
as well as extraordinary, charges (including, but not limited to, water and
sewer rents and charges), levies, impositions and payments wholly or partly in
lieu thereof, however denominated, now or hereafter in effect, which are or may
be imposed upon or made liens upon the Land and/or the Building.  Taxes shall
not include capital or stock taxes, profit taxes, franchise taxes, gift taxes,
succession or transfer taxes, gift taxes, inheritance or estate taxes, federal
and state income taxes or other taxes applicable to Landlord’s general or net
income, or any personal property taxes attributable to “Fine Art”.  Taxes shall
also not include any items includable in or excluded from Expenses or reserves
for future Taxes not payable in the current calendar year. If, due to a change
in the method of taxation or assessment, any franchise, income, profit or other
tax, however designated, shall be substituted by

7

--------------------------------------------------------------------------------

 

the applicable taxing authority in whole or in part, for the Taxes now or
hereafter imposed on the Land or the Building, such franchise, income, profit or
other tax shall be deemed to be included in the term “Taxes.”

(c) “Expenses” shall mean the total of all costs and expenses paid or incurred
by Landlord with respect to the management, operation, maintenance, repair and
replacement of the Building, the Common Areas and the Land and the services
provided to tenants therein, including, by way of illustration and not
limitation, costs and expenses incurred for and with respect to: (i) utilities,
including, without limitation, water, gas, electricity, sewer and waste disposal
supplied to the Building and the Common Areas and not otherwise paid for by, or
reimbursed by, a tenant, including costs to maintain, repair and replace wiring,
pipes, conduit boxes, units, sockets, meters and other equipment used to supply
such services to the Building and the Common Areas, (ii) lobby and seasonal
decorations, (iii) elevators and other equipment costs including, without
limitation, the cost of service agreements, and the costs associated with any
licenses, permits and inspection fees, and any sales or use tax incurred in
connection therewith, (iv) health and life safety equipment and systems and
security and alarm services, (v) interior and exterior landscaping and garden
maintenance, (vi) snow removal, (vii) costs of maintaining easements granted to
governmental bodies, (viii) costs associated with the use of the loading docks
serving the Building, (ix) costs incurred pursuant to any recorded easements,
restrictions, covenants or conditions benefiting or otherwise affecting the
Building and/or the Land, (x) maintenance, repair, replacement, painting and
cleaning of the Common Areas (which shall include janitorial services provided
to the Building, including tenant spaces, and trash removal in accordance with
Section 15 of the Lease), the Land and all non-tenant areas of the Building,
including, without limiting the generality of the foregoing, the cost of
exterior window cleaning (xi) fire, special form coverage, earthquake,
environmental, terrorism, boiler and machinery, sprinkler, apparatus, public
liability and property damages, rental and plate glass insurance, other
coverages elected by Landlord which are customarily maintained by landlords of
comparable buildings in the vicinity of the Building, and any insurance required
by a mortgagee and the deductible amounts paid under applicable insurance
policies maintained by Landlord provided such deductibles are commercially
reasonable (xii) supplies, (xiii) wages, salaries, disability benefits,
pensions, hospitalization, retirement plans, group insurance, and other employee
benefits respecting employees of the Landlord working at (or to the extent they
provide service to) the Building up to and including the grade of building
manager, (xiv) uniforms and working clothes for such employees and the cleaning
thereof, (xv) expenses imposed on the Landlord pursuant to law or to any
collective bargaining agreement with respect to such employees, (xvi) workers
compensation insurance, payroll, social security, unemployment and other similar
taxes with respect to such employees, (xvii) the cost for a bookkeeper, (xviii)
professional and consulting fees including, without limitation, legal,
accounting and auditing fees incurred by Landlord in connection with the
management and operation of the Building and the Land, (xix) association fees or
dues, (xx) the reasonable out-of-pocket expenses, including payments to
attorneys and appraisers, reasonably incurred by Landlord in connection with any
application or proceeding wherein Landlord seeks to obtain a reduction or refund
of the Taxes payable or paid upon or against the Land or Building, (xxi)
management fees of the Building not to exceed here percent (3%) of the annual
gross revenues generated by the Building, (xxii) all repairs, replacements and
improvements which are appropriate for the continued operation of the Building,
including capital repair and replacement costs (provided that such costs shall
be amortized over the estimated functional life of the improvement and only such
annual amortized portion of such costs shall be included in Expenses for each
year), and (xxiii) any other reasonable and customary expenses incurred in
managing, operating, maintaining and repairing the Building and the Land.  

It is agreed, however, that the foregoing costs and expenses shall exclude from
the definition of Expenses or have deducted from them, as the case may be: (i)
leasing commissions, (ii) salaries and benefits for employees above the grade of
building manager, (iii) amounts received by Landlord through proceeds of
insurance to the extent the proceeds are compensation for expenses which were
previously or are to be included in Expenses hereunder, (iv) cost of repairs or
replacements to the extent Landlord is compensated therefor through proceeds of
insurance, warranties, service contracts, condemnation proceeds or otherwise,
(v)

8

--------------------------------------------------------------------------------

 

advertising, marketing (including, a marketing center) and promotional
expenditures, (vi) legal fees for disputes with tenants and legal and auditing
fees, other than legal and auditing fees reasonably incurred in connection with
maintenance and operation of the Building or in connection with the preparation
of statements required pursuant to additional rent or lease escalation
provisions, (vii) utility expenses sub-metered to a tenant’s space and any other
costs and expenses paid directly or reimbursed by Tenant or other tenants,
(viii) any expenses incurred for leasing, renovating or improving space for
other tenants or prospective tenants, including, without limitation, legal and
consulting fees and expenses, tenant improvement and/or relocation cost
allowances or reimbursements (including expenses that relate to preparation,
renovating or otherwise demolishing, modifying, improving, decorating,
fixturing, furnishing, painting or altering of rental space for any tenant), and
lease buy-out payments, (ix) costs incurred because Landlord or another tenant
defaulted under the terms of a lease (including this Lease), (x) the cost of any
work done by affiliates of Landlord otherwise includable in Expenses to the
extent that such cost is in excess of the then going rate for similar work in
the geographic area where the Building is located, (xi) costs incurred to remedy
structural or other defects in original construction materials or installations,
(xii) any costs, fines or penalties incurred because Landlord violated any
governmental rule or authority, (xiii) charitable contributions or contributions
to political organizations, (xiv) loan payments and other finance charges
relating to debt service on the Building and/or Land, including points,
commissions, closing costs, legal fees, costs or expenses and any other costs
relating to any refinancing or sale of the Building and/or Land; (xv) costs
incurred by Landlord in connection with bringing the Building into compliance
with all Laws (defined below), except as otherwise provided in this Lease; (xvi)
increases in Building insurance premiums to the extent such increase is caused
by or attributable to the use, occupancy or act of another tenant; (xvii) the
cost of overtime or other expenses to Landlord in curing its defaults or
performing work expressly provided in this Lease to be borne at Landlord’s
expense; (xviii) ground rent and similar payments; (xix) costs and expenses
incurred in connection with any transfer of Landlord’s interest in the Building
and the Land; (xx) funding of mortgagee-required reserve accounts; (xxi) costs
incurred by Landlord to maintain its existence; (xxii) interest or penalties
arising by reason of Landlord’s failure to timely pay Taxes or Expenses; (xxv)
costs for the acquisition of  decorations and other “Fine Art”; (xxvi)
Landlord's general overhead and administrative expenses; (xxvii) reserves for
future Expenses not payable in the current calendar year; and (xxviii) and any
item that, if included in Expenses, would involve a double collection for such
item by Landlord.

(d) Tenant shall reimburse Landlord, within thirty (30) days after Landlord's
written demand (accompanied by reasonably supporting documentation), for any
gross receipts tax imposed upon Landlord on account of the rentals reserved or
received under this Lease.  Tenant shall be liable for all taxes levied or
assessed against personal property, furniture or fixtures placed by Tenant in
the Premises (herein called “Tenant's Property”).  If any such taxes for which
Tenant is liable are levied or assessed against Landlord or Landlord's property
and if Landlord elects to pay the same or if the assessed value of Landlord's
property is expressly increased by inclusion of Tenant’s Property, and Landlord
elects to pay the taxes based on such increase, Tenant shall pay to Landlord
within thirty (30) days after Landlord's written demand (accompanied by
reasonably supporting documentation) that part of such taxes for which Tenant is
primarily liable hereunder.

(e) Each and every of the amounts payable by Tenant pursuant to this Section 3,
whether requiring lump sum payment or constituting projected monthly amounts,
shall for all purposes be treated and considered as Additional Rent and the
failure of Tenant to pay the same as and when due shall afford Landlord all
rights and remedies provided in this Lease, including, without limitation, the
Late Charge and interest at the Default Rate as provided in subsection 2(c) of
this Lease.

(f) If during all or part of any calendar year during the Term, less than
ninety-five percent (95%) of the rentable area of the Building is leased and
occupied, the cost of any item which fluctuates based upon the occupancy of the
Building, then for the purpose of computing the Additional Rent payable
hereunder, the amount of the Expenses for such item for such period shall be
increased to an amount equal to the operating and

9

--------------------------------------------------------------------------------

 

maintenance expenses which would have been incurred during such period by
Landlord if ninety-five percent (95%) of the rentable area of the Building had
been leased and occupied; provided, however, that nothing contained herein shall
require that Tenant pay or contribute to the payment of Tenant’s Proportionate
Share of Excess Expenses that would result in Landlord receiving an amount
greater than the amount actually incurred by Landlord.

(g) In the event that any facilities, services or utilities used in connection
with the Building, the Land and/or the Common Areas are provided from another
office building that is owned or operated by Landlord (or any affiliate of
Landlord), the expenses incurred by Landlord in connection with such facilities,
services or utilities shall be allocated on an equitable basis by Landlord, with
only that portion allocated to the Building, the Land and/or the Common Areas
being included in the definition of Expenses as set forth above.

4. Condition of Premises.  Subject to Landlord’s obligation, if any, to perform
Landlord’s Tenant Improvement Work, to provide the Improvements Allowance as
provided in Exhibit E, and to perform Landlord’s other obligations under this
Lease, the Premises are accepted by Tenant in “as-is” condition and
configuration without any representations or warranties by Landlord.  Tenant
agrees that it has inspected the Premises and the Building and has agreed to
lease the Premises as a result of Tenant’s own investigations and other reviews,
and not in reliance of any representation or warranty made by Landlord or by
anyone on Landlord’s behalf.  Notwithstanding the foregoing, as of the Delivery
Date (a) the Premises shall be clean and free of debris and the prior tenant’s
personal property (except for the FF&E) (b) the Premises shall not contain any
Hazardous Substances in violation of applicable Laws and Landlord represents
that it has no actual knowledge that the Premises contains any Hazardous
Substances, (c) Landlord represents that it has no actual knowledge that the
Premises in in violation of any applicable Laws including, without limitation,
the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., and any state
and local accessibility laws, codes, ordinances and rules (collectively, and
together with regulations promulgated pursuant thereto, the “ADA”), and (d) the
Building Systems (defined below) shall be in good working condition, operating
as designed and suitable for general office use, and Landlord shall, at
Landlord's sole cost and expense, repair any latent defects in the Building
Systems to the extent that Tenant notifies Landlord of such latent defects on or
before the date that is six (6) months after the Delivery Date.

5. Compliance with Laws.

(a) Without limiting the generality of Section 6(i), Tenant, at Tenant's
expense, shall promptly comply with all laws, rules, regulations and ordinances
of all governmental authorities or agencies having jurisdiction over the
Premises and of all insurance bodies (including, without limitation, the Board
of Fire Underwriters) at any time duly issued or in force, applicable to the
Premises or any part thereof or to Tenant's use thereof (“Laws”), except that
Tenant shall have no obligation to comply with Laws requiring repairs or
modifications to the Building structure, any Building System (defined below) or
any portion of the Premises that Landlord is required to repair or maintain that
are not required solely due to Tenant’s specific use of the Premises or Tenant’s
negligence or willful conduct.

(b) Without limiting the generality of Section 6(i), Tenant shall commit no act
of waste and shall, subject to Landlord’s obligations hereunder, take good care
of the Premises.  Subject to the provisions of Section 10(d), in the event that
the Building (including, without limitation, the Premises) or any of the
equipment affixed thereto or stored therein should be damaged as a result of any
act of Tenant, its agents, servants, employees, invitees or contractors, Tenant
shall, within thirty (30) days after Landlord's written demand (accompanied by
reasonably supporting documentation), pay to Landlord the cost of all required
repairs, including structural repairs, to the extent such cost is not reimbursed
by insurance that Landlord actually maintains or would not have been reimbursed
by insurance that Landlord is required to maintain hereunder.  

10

--------------------------------------------------------------------------------

 

6. Surrender; Alterations and Repairs.  

(a) At the expiration or other termination of this Lease, Tenant shall deliver
the Premises with all improvements located thereon (except as otherwise herein
provided) in good repair and condition, reasonable wear and tear resulting from
the Permitted Use and damage due to casualty, condemnation and the acts or
omissions of Landlord, its agents, employees or contractors, excepted; and shall
deliver to Landlord all keys and access cards to the Premises. All fixtures,
equipment (except as provided in subsection (b) below), improvements,
alterations and installations which are attached to the Premises, and any
additions and appurtenances made by or on behalf of Tenant to the Premises
(whether temporary or permanent in character) or made in or upon the Premises by
Landlord or Tenant shall be Landlord's property on termination or expiration of
this Lease and shall remain on the Premises without compensation to Tenant,
provided that Landlord, at its option, may by notice to Tenant given at the time
Landlord approves same, require Tenant to remove any such alterations, additions
or improvements installed at Tenant's cost by Tenant or on Tenant's behalf which
are not typical office improvements and restore the portion(s) of the Premises
affected thereby to their condition as existed immediately prior to the
installation thereof, reasonable wear and tear and damage due to casualty,
condemnation and the acts or omissions of Landlord, its agents, employees or
contractors, excepted.  In addition, Tenant shall remove, at Tenant’s sole cost
and expense, all cabling (voice, data, telecommunications, VOIP, etc.) installed
by Tenant at the time of such expiration or earlier termination and shall
restore all resulting damage, failing which, Landlord shall have the right to
remove all such cabling at the expense of Tenant.  

(b) All furniture, trade fixtures and moveable equipment installed by Tenant may
be removed by Tenant at the termination of this Lease if Tenant elects, and
shall be removed if required by Landlord at the termination of this Lease, and
if not removed as so required by such date shall, at the option of Landlord,
become the property of Landlord.  All such installations, removals and
restoration shall be accomplished in a good workmanlike manner so as not to
damage the Premises or the Building Systems (defined below) or the structure of
the Building.  Any equipment, fixtures, goods or other property of Tenant not
removed by Tenant upon the termination of this Lease, or upon any quitting,
vacating or abandonment of the Premises by Tenant, or upon Tenant's eviction,
shall be considered abandoned and Landlord shall have the right to sell or
otherwise dispose of the same in any manner, at the expense of Tenant, and shall
not be accountable to Tenant for any part of the proceeds of such sale, if
any.  Landlord may have any such property stored at Tenant's risk and expense.  

(c) Following the Commencement Date, no alterations, installations, additions or
improvements (collectively, “Alterations”) shall be made by Tenant in or to the
Premises or the Building without Landlord's prior written approval of the plans
and specifications therefor, such approval not to be unreasonably withheld,
conditioned or delayed.  Notwithstanding the foregoing, Tenant may make cosmetic
changes to the Premises that do not require any governmental permits ("Cosmetic
Alterations") without Landlord's consent; provided that such Cosmetic
Alterations (i) do not cost more than Sixty Thousand and No/100 Dollars
($60,000.00) annually in the aggregate, (ii) do not require any structural or
other substantial modifications to the Premises, (iii) do not require any
changes to or adversely affect the Building Systems (defined below), (iv) are
not visible from outside the Premises, (v) do not trigger any requirement under
applicable Laws that would require Landlord to make any alteration or
improvement to the Premises, the Building or the Land, or (vi) do not require
compliance with any Laws. In no event shall Tenant be permitted to install any
Alterations that are visible from outside the Premises including, without
limitation, mailboxes/mail slots or doorbells, but excluding Tenant’s customary
reception area decorations and signage (subject to obtaining Landlord's prior
written approval, which shall not be unreasonably withheld, conditioned or
delayed).  Upon completion of the Alterations (other than Cosmetic Alterations),
Tenant shall deliver a set of as-built plans for the Alterations to
Landlord.  Tenant agrees to use best efforts to ensure that any work performed
with respect to any Alterations will not materially interfere with the use and
enjoyment of the Building by other tenants and occupants. By

11

--------------------------------------------------------------------------------

 

approving any request for Alterations submitted by Tenant, Landlord does not (i)
expressly or implicitly covenant or warrant that any plans or specifications are
accurate, safe or sufficient or that the same comply with any applicable laws,
ordinances, building codes, or the like, or (ii) consent to the imposition of
any lien on the Premises for any work performed or materials delivered in
connection with any such Alterations.  Tenant is solely responsible for
compliance with applicable laws, ordinances, building codes, and/or the like,
and for obtaining all necessary permits and governmental approvals and for
construction of said improvements in compliance with same, including, without
limitation, applicable design review commission or other governmental
approval.  In no event may Tenant install in or on the Premises, whether as,
Alterations, decoration or otherwise, any works of art as to which removal,
modification or destruction is limited or prohibited by the Visual Artists
Rights Act of 1990, as amended from time to time.  Further, Tenant will
indemnify, defend and hold harmless Landlord and the Premises from any loss,
cost or expense, including legal fees, incurred by Landlord as a result of any
defects in design, materials or workmanship resulting from such
Alterations.  Tenant will reimburse Landlord for Landlord’s reasonable
out-of-pocket charges (including, without limitation, any professional fees
incurred by Landlord for expenses incurred by Landlord in reviewing and
approving or disapproving plans and specifications for any Alterations (other
than Cosmetic Alterations) proposed by Tenant.

(d) All Alterations shall be performed by Tenant using, at Tenant’s election,
Landlord's contractor(s) or contractors, subcontractors or mechanics approved by
Landlord, such approval not to be unreasonably withheld, conditioned or delayed,
all at Tenant's expense and in such manner as Landlord may from time to time
reasonably designate.  With respect to any Alterations affecting the Building’s
electrical, communications, plumbing, heating, ventilating, air-conditioning or
other building systems (collectively, “Building Systems”), such Alteration must
be reviewed and approved by Landlord's engineer at Tenant’s reasonable
expense.  If Tenant engages any contractor set forth on the list of approved
contractors furnished by Landlord to Tenant from time to time, Tenant shall not
be required to obtain Landlord's approval for such contractor unless, prior to
Tenant entering into a contract with such contractor or the commencement of work
by the contractor, Landlord shall have notified Tenant that such contractor has
been removed from the list.  Before any Alterations are undertaken, Tenant must
carry and maintain, at its expense, or Tenant must require any contractor
performing work on the Premises to carry and maintain, at no expense to
Landlord, in addition to worker’s compensation insurance as required by
applicable Law, builder’s risk insurance and commercial general liability
insurance (including, without limitation, contractor’s liability coverage,
contractual liability coverage, completed operations coverage, a broad form
property damage endorsement and a contractor’s protective liability endorsement)
providing on an occurrence basis a minimum combined single limit of not less
than Two Million Dollars ($2,000,000.00) subject to commercially reasonable
deductibles, or such other amount as Landlord may reasonably require from time
to time which is consistent with limits then being required by other landlords
of comparable buildings in the vicinity of the Building.

(e) Any mechanic's lien filed against the Premises, the Building or the Land for
work claimed to have been done for, or materials claimed to have been furnished
to, Tenant (unless performed by Landlord) shall be discharged by Tenant within
fifteen (15) days after Tenant shall have received notice thereof, at Tenant's
expense, by payment, filing the bond required by law or otherwise.  If Tenant
fails to timely discharge the lien within such fifteen (15)-day period and such
failure continues for five (5) days after written notice thereof from Landlord,
Tenant shall be in default under this Lease without any notice or opportunity to
cure.  In the event Tenant contests any lien or claim, Tenant shall prosecute
the contest with reasonable diligence, and Tenant shall at all times effectively
stay or prevent any official or judicial sale of the Premises, the Building or
the Land and Tenant shall pay or otherwise satisfy any judgment which may be
entered against it and thereafter promptly procure and record satisfaction of
the release of such lien.  If Tenant fails to discharge such lien within fifteen
(15) days after a final determination against Tenant, Landlord after five (5)
days’ notice to Tenant (or lesser time within which the Premises, the Building
or the Land is threatened with any official or judicial sale or

12

--------------------------------------------------------------------------------

 

foreclosure), may procure the discharge of such lien by payment or otherwise,
and all costs and expenses which Landlord may sustain thereby shall be paid by
Tenant as Additional Rent hereunder.  In the event that any action shall be
brought against Landlord to enforce any such lien, Tenant shall pay any judgment
that may be entered against Landlord, and, in addition thereto, shall pay all
costs and expenses that may be incurred by Landlord in the defense of any such
action, provided such judgment shall be final and no longer subject to
appeal.  Nothing contained herein shall be construed as constituting the
permission or consent of Landlord for a mechanic or subcontractor to file a lien
against the Premises, Building or Land.

(f) Landlord, upon the request of Tenant and at Tenant's expense, shall join in
any applications for any permits, approvals or certificates required to be
obtained by Tenant in connection with any approved or permitted Alterations
(provided that the provisions of the applicable Laws shall require that Landlord
join in such application) and shall otherwise cooperate with Tenant in
connection therewith, provided that Landlord shall not be obligated to incur any
cost or expense or liability in connection therewith.

(g) Subject to the provisions of Section 10(d) hereof, Tenant agrees to
indemnify, defend and hold harmless Landlord from any and all costs, expenses,
claims, causes of action, damages and liabilities of any type or nature
whatsoever (including, but not limited to, reasonable attorneys' fees and costs
of litigation) arising out of or relating to the making of any Alterations by
Tenant, unless caused in whole or in part by the gross negligence or willful
misconduct of Landlord, its agents, employees or contractors.

(h) In furtherance of the foregoing, Tenant covenants that all construction
shall be done (i) diligently, in a good and workmanlike manner using new
materials of good quality, (ii) in accordance with all applicable Laws, (iii)
pursuant to duly issued permits (including building permits) if required, (iv)
in accordance with all reasonable and non-discriminatory rules and regulations
relating to construction activities at the Building that may be imposed from
time to time by Landlord, (v) without unreasonable interference with Building
operations or with the use and enjoyment of the Building by other tenants and
their invitees, (vi) without cost to Landlord and (vii) otherwise in accordance
with the provisions of this Lease.

(i) Subject to Landlord’s obligations under this Lease, Tenant shall take good
care of the Premises and keep them free from waste and nuisance of any
kind.  Tenant shall keep the Premises, including the Alterations installed by
Tenant, in good condition and shall undertake and be responsible for all
day-to-day repairs and maintenance. Tenant shall not be in breach of its
obligations under this subsection 6(i) if Tenant performs the repairs or
maintenance within fifteen (15) days after the occurrence of the damage or
injury requiring such repairs or maintenance or if due to the nature of a
particular repair or maintenance obligation, more than fifteen (15) days are
reasonably required to complete it, Tenant begins work within the fifteen (15)
day period and diligently prosecutes the work to completion; provided that in
case of emergency, Tenant shall promptly commence and use all commercially
reasonable efforts to complete such work as soon as reasonably practicable. If
Tenant fails to commence the repairs described above within the applicable time
period, and such failure continues for five (5) days after written notice
thereof from Landlord, Landlord may at its option make such repairs, and Tenant
shall, within thirty (30) days after Landlord's written demand (accompanied by
reasonably supporting documentation), pay Landlord for the cost thereof. The
performance by Tenant of its obligations to maintain and make repairs shall be
conducted only by contractors and subcontractors approved by Landlord in
writing, such approval not to be unreasonably withheld, conditioned or delayed.

7. Negative Covenants of Tenant.  Tenant agrees that it shall not, without
Landlord's prior written consent:

(a) Permit the accumulation of waste or refuse matter in or near the Premises
except in containers provided therefor;

13

--------------------------------------------------------------------------------

 

(b) Mortgage, hypothecate, pledge or encumber this Lease in whole or in part;

(c) Permit any signs, lettering or advertising matter to be erected or attached
to the exterior of the Premises (or the interior of the Premises if such items
are visible from outside the Premises [provided, however, that any Tenant signs
or logos visible from Tenant's reception area may be permitted, subject to
obtaining Landlord's prior written approval, which shall not be unreasonably
withheld, conditioned or delayed]), or to the Building, the Common Areas or the
Land, except as provided under Section 9 or elsewhere in this Lease;

(d) Encumber or obstruct the Common Areas surrounding the Premises nor cause the
Common Areas to be encumbered or obstructed, nor encumber or obstruct any access
ways to the Premises, nor cause the same to be encumbered or obstructed;

(e) Record this Lease or a memorandum thereof;

(f) Install or operate on the Premises any electrical or other equipment except
for equipment that is commonly used in modern offices or otherwise reasonably
approved by Landlord; or

(g) Permit or allow smoking upon the Premises or the Building by any of Tenant’s
employees, officers, agents, contractors, guests, invitees or visitors.

8. Affirmative Covenants of Tenant.  Tenant covenants and agrees that Tenant
will:

(a) At any time and from time to time, execute, acknowledge and deliver to
Landlord, or to any lender or prospective purchaser designated by Landlord, a
tenant estoppel certificate in the form attached hereto as Exhibit F, (or such
other form as may be reasonably required by a prospective purchaser or lender)
within seven (7) business days of receipt of Landlord's request accompanied by
such certificate.  Tenant agrees that the terms of this Lease shall supersede
any inconsistent provisions contained in the estoppel certificate.  If Tenant
fails to execute and deliver to Landlord such written instruments within three
(3) business days after a second notice from Landlord, the statements in any
such instrument tendered on behalf of the Tenant will be deemed to be
conclusively made by Tenant and true and correct in all respects; and

(b) Faithfully observe and comply with the rules and regulations attached hereto
as Exhibit C and such additional reasonable and non-discriminatory rules and
regulations as Landlord hereafter at any time or from time to time may
communicate in writing to Tenant, and which, in the reasonable judgment of
Landlord, shall be necessary or desirable for the reputation, safety, care or
appearance of the Building, or the preservation of good order therein, or the
operation or maintenance of the Building, or the equipment thereof, or the
comfort of tenants or others in the Building; provided, however, that (i) in the
case of any conflict between the provisions of this Lease and any such rule or
regulation, the provisions of this Lease shall control and (ii) such additional
rules and regulations shall not materially interfere with Tenant's access to
and/or use and occupancy of the Premises or materially modify Tenant's rights or
obligations hereunder.  Nothing contained in this Lease shall be construed to
impose upon Landlord any duty or obligation to enforce the rules and regulations
or the terms, covenants or conditions in any other lease as against any other
tenant, and Landlord shall not be liable to Tenant for violation of any rule or
regulation by any other tenant, its employees, agents, visitors, invitees,
subtenants or licensees; provided, however, that all rules and regulations shall
be enforced in a consistent and non-discriminatory manner.

9. Building Directory and Signage.  Upon the commencement of the Lease,
Landlord, at Landlord’s cost and expense, shall provide (i) a Building-standard
identification plaque identifying Tenant’s actual or trade name (as designated
by Tenant) at the entrance to the Premises and (ii) a Building-standard listing
identifying Tenant’s actual or trade name (as designated by Tenant) and the
Premises suite number in the Building’s main

14

--------------------------------------------------------------------------------

 

lobby tenant directory.  Any modifications to such Building-standard signage or
listing shall be made at Tenant’s sole cost and expense after written approval
by Landlord, such approval not to be unreasonably withheld, conditioned or
delayed.  Tenant shall not affix any additional signs to the Building or place
any sign that can be seen from outside of the Building or the Premises (other
than Tenant’s customary reception area signage, which has been previously
approved by Landlord, such approval not to be unreasonably withheld, conditioned
or delayed).  Tenant shall at all times keep and maintain all signs in good
condition, proper operating order and in compliance with all applicable
government regulations. Tenant shall not, without Landlord’s prior written
consent: (i) make any changes to Tenant’s entrance plaque; (ii) install any
exterior lighting, decorations, painting, awnings, canopies and the like; or
(iii) erect or install any signs, window or door lettering, placards, decoration
or advertising media of any type which is visible from the exterior of the
Premises (other than Tenant’s customary reception area signage and decorations).
No handwritten signs shall be permitted under any circumstances. Upon
termination of this Lease, Tenant shall remove any signs (other than the
Building-standard identification plaque and directory listing provided by
Landlord) and repair any damage to the Building caused by the installation and
removal thereof, or, at Landlord’s option, such signs shall become part of the
realty and belong to Landlord without compensation to Tenant with title passing
to Landlord under this Lease as by a bill of sale.

Notwithstanding the foregoing, throughout the Term, Tenant shall be permitted to
install, maintain, repair, replace and remove a sign displaying Tenant’s actual
or trade name (as designated by Tenant) on the exterior façade of the Building,
provided that (i) such right is subject to the rights of other tenants in the
Building which have prior rights to exterior signage as of the date of this
Lease, (ii) Tenant is not in default hereunder beyond any applicable notice and
cure period, (iii) Tenant and any Tenant Affiliate assignee and/or Tenant
Affiliate subtenant of Tenant leases and occupies a minimum of 15,000 rentable
square feet in the Building, (iv) Tenant shall obtain Landlord’s written
approval of the size, location, and plans and specifications for such sign, such
approval not to be unreasonably withheld, conditioned or delayed, and (v) Tenant
shall obtain any necessary permits for said sign from Montgomery County and the
Montgomery County Parks and Planning Department and any and all other governing
jurisdictions.  After fabrication and prior to installation of said sign, Tenant
shall present the same to Landlord for its written approval, which approval
shall not be withheld so long as the sign conforms to the approved plans and
specifications.  Tenant shall install its approved sign at a time mutually
agreed upon by Landlord and Tenant, it being understood and agreed that Landlord
shall have the right to supervise such installation.  Throughout the Lease Term,
Tenant shall pay for all electricity (if any) consumed by said sign, and shall
maintain said sign in good condition and repair.  In the event that Landlord
performs improvements, repairs or maintenance on the Building which require that
Tenant’s sign be temporarily moved, such removal and reinstallation shall be at
Tenant’s sole cost and expense.  Upon the expiration or termination of the Term
of this Lease, Tenant, at its sole cost and expense, shall remove such sign and
repair any damage to the Building resulting therefrom, and make all repairs
necessary to return the area of the Building on which such sign was installed to
its condition prior to the installation of Tenant’s sign.  This right to
exterior Building signage is personal to Tenant.

10. Casualty and Insurance.

(a) If the Building or Premises is totally destroyed by fire, tornado or other
casualty, event or terrorist action or if the Building or Premises (including
access thereto) is so damaged that Landlord determines that rebuilding or
repairs cannot be completed within one hundred eighty (180) days after the date
of such damage (a “Major Casualty”), Landlord or Tenant may at its option
terminate this Lease by written notice to the other within thirty (30) days
following Landlord’s determination, in which event rent shall be apportioned
effective from the date of such damage.  If the Building or Premises (including
access thereto) is damaged by fire, tornado or other casualty, event or
terrorist action which is not a Major Casualty or in the event of a Major
Casualty but neither Landlord nor Tenant elects to terminate this Lease,
Landlord shall within one hundred

15

--------------------------------------------------------------------------------

 

twenty (120) days after the date of such damage commence the process of
rebuilding or repairing the Building and/or Premises (including access thereto)
and proceed with reasonable diligence to restore the Building and/or Premises
(including access thereto) to not less than substantially the same condition in
which it was immediately prior to the casualty, except Landlord shall not be
required to rebuild, repair or replace any part of the furniture, equipment or
fixtures and any other improvements which may have been placed by Tenant in the
Premises. Tenant agrees to reasonably cooperate with Landlord in connection with
any such restoration and repair, including but not limited to the approval or
execution of plans and specifications if required.  Provided this Lease is not
terminated pursuant to this Section, Tenant will repair, restore and refixture
the Premises to a substantially similar condition as existed prior to the
casualty, and otherwise in accordance with the terms and conditions of this
Lease. Landlord shall have no obligation to restore in the event of a casualty
which is not a Major Casualty occurring during the last Lease Year of the Term
of this Lease or any extension thereof that Landlord determines that rebuilding
or repairs cannot be completed within ninety (90) days after the date of such
damage or if the proceeds of Landlord’s insurance recovered or recoverable as a
result of the casualty and retained by Landlord are insufficient to fully pay
for the cost of repairs or if Landlord is unable to secure required permits and
approvals, and in such event, Landlord shall elect by written notice to Tenant
to terminate this Lease rent shall be apportioned effective from the date of
such damage.  Provided this Lease is not terminated pursuant to this Section,
Fixed Rent and Additional Rent shall equitably abate during the period of any
repairs and restorations from the date of damage until the earlier to occur of
(i) sixty (60) days after the date Landlord substantially completes its repair
and restoration obligations under this Section or (ii) the date Tenant resumes
use of the damaged portion(s) of the Premises for the normal conduct of its
business. If any mortgagee under a deed to secure debt, security agreement or
mortgage requires the insurance proceeds be applied against the mortgage debt,
Landlord shall have no obligation to rebuild and this Lease shall terminate upon
notice to Tenant, in which event rent shall be apportioned effective from the
date of such damage.  Except as otherwise provided herein, any insurance that
may be carried by Landlord or Tenant against loss or damage to the Building or
to the Premises shall be for the sole benefit of the party carrying such
insurance and under its sole control.

(b) At all times commencing on and after the earlier of the Commencement Date or
the date Tenant enters the Premises for any purpose, Tenant shall carry and
maintain, at its sole cost and expense, the following insurance coverages:

(i) commercial general liability insurance with a broad form endorsement, or
then comparable equivalent ISO forms and coverage, applicable to the Premises
and its appurtenances including, without limitation, the Common Areas,
providing, on an occurrence basis, a minimum combined single limit of Two
Million Dollars ($2,000,000.00), including but not limited to, coverages for
bodily injury, property damage, and contractual liability, and coverages for any
and all injury resulting from any act or omission on the part of Tenant or
Tenant's contractor's, licensees, agents, visitors or employees, on or about the
Premises including such claims arising out of the construction of improvements
on the Premises, with no deductible in excess of Ten Thousand Dollars
($10,000.00);

(ii) workers compensation insurance covering all persons employed in connection
with the construction of any improvements by Tenant and the operation of its
business upon the Premises in statutory limits and with employer’s liability
coverage limits not less than Five Hundred Thousand Dollars ($500,000.00) per
accident, Five Hundred Thousand Dollars ($500,000.00) for disease policy limit
and Five Hundred Thousand Dollars ($500,000.00) for disease limit for each
employee; and

(iii) special form (or its then-comparable equivalent ISO form)
property  insurance written at replacement cost value and with an agreed amount
endorsement sufficient to avoid coinsurance covering all of Tenant’s property in
the Premises and Alterations installed in the Premises.  No deductible shall

16

--------------------------------------------------------------------------------

 

be in excess of Ten Thousand Dollars ($10,000.00).  This insurance policy shall
also insure direct or indirect loss of Tenant’s earnings attributable to
Tenant’s inability to use fully or obtain access to the Premises or the
Building.

(iv) In the event Landlord, at any time during the term of the Lease, reasonably
determines that Tenant's insurance coverage is inadequate, based upon the
coverages being required by landlords of comparable buildings in the general
geographic area of the Building, Landlord shall have the right to require Tenant
to increase its insurance coverage to levels which Landlord reasonably
determines to be comparable to what is then being required by landlords of
comparable buildings in the general geographic area of the Building.  

The insurance required under subsection (b)(i) above shall, to the extent
permitted by law, name Landlord, Landlord’s property manager, mortgagees and
ground lessors of the Land and the Building designated by Landlord in writing to
Tenant and their successors and assigns as additional insureds (“Additional
Insureds”) as their interests may appear. All insurance policies required to be
maintained by Tenant shall be written by insurance carriers licensed to do
business in the state in which the Building is located reasonably acceptable to
Landlord. With Landlord’s prior written approval, any insurance required of
Tenant under this Lease may be furnished by Tenant under a blanket policy so
long as and provided such policy: (i) strictly complies with all other terms and
conditions contained in this Lease; and (ii) contains an endorsement that: (A)
identifies with specificity the particular address of the Premises as being
covered under the blanket policy; and (B) expressly waives any pro rata
distribution requirement contained in Tenant’s blanket policy covering the
Premises.  

(c) Prior to the Commencement Date, and prior to the expiration date of any
policy, Tenant shall furnish to Landlord evidence of Tenant’s purchase of such
insurance and payment of premiums thereon to Landlord.

(d) Landlord and Tenant shall each have included in all policies of property
insurance respectively obtained by them with respect to the Building or Premises
a waiver by the insurer of all right of subrogation against the other (and, with
respect to Tenant's insurance, against the Additional Insureds) in connection
with any loss or damage to real or personal property insured against even if
such loss or damage shall have been caused by the fault or negligence of the
other party, or anyone for whom such party may be responsible.  However, this
release shall apply only if the releasor’s insurance policy contains a clause or
endorsement providing that any such release shall not adversely affect or impair
such policy or prejudice the right or the releaser to recover
thereunder.  Landlord and Tenant each agree that any property insurance policies
carried by each of them respectively and covering the Premises or their contents
will include such clauses or endorsements as long as the same shall be
obtainable and, if extra cost shall be charged therefore, so long as the other
party pays such extra cost. To the fullest extent permitted by law, Landlord and
Tenant each waives all right of recovery against the other and each of their
respective agents, servants, employees, partners, shareholders, and members,
and, with respect to Tenant, against Landlord's property manager, and releases
the other from liability for loss or damage to the extent such loss or damage is
covered or is required by this Lease to be covered, by insurance even if such
loss or damage shall have been caused by the fault or negligence of the other
party or anyone for whom such party may be responsible.

(e) Each insurance policy required to be maintained by Tenant under this Lease
shall state that (i) with respect to the interest of Landlord and the Additional
Insureds the insurance maintained pursuant to each such policy shall not be
invalidated by any action or inaction of Tenant and shall insure Landlord and
the Additional Insureds regardless of any breach or violation of any warranties,
declarations, conditions or exclusions by Tenant, (ii) all provisions of each
such insurance policy, except for the limits of liability, shall operate in the
same manner as if a separate policy had been issued to each person or entity
insured thereunder,

17

--------------------------------------------------------------------------------

 

(iii) neither Landlord nor any of the Additional Insureds shall be liable for
the premiums therefor, and (iv) as to liability insurance polices, the insurance
provided thereunder is primary insurance without any right of contribution from
any other insurance which may be carried by or for the benefit of Landlord and
the Additional Insureds.  Landlord makes no representation that the limits or
forms of coverage of insurance specified in this Section 10 are adequate to
cover Tenant’s property or obligations under this Lease.

(f) Failure of Tenant to maintain any of the insurance required to be maintained
under this Lease or to cause to be provided in any insurance policy pursuant to
the requirements set forth in this Section 10, which failure is not remedied
within ten (10) days after written notice thereof from Landlord, shall
constitute a default under this Lease without any further notice being required
by Landlord.  By requiring insurance herein, Landlord does not represent that
coverage limits will necessarily be adequate to protect Tenant and such coverage
and limits shall not be deemed as a limitation on Tenant’s liability under the
indemnities granted to Landlord in this Lease.

(g) Landlord shall maintain (i) commercial general liability insurance with a
broad form endorsement, or then comparable equivalent ISO forms and coverage,
applicable to the Building, the Land and its appurtenances including, without
limitation, the Common Areas, providing, on an occurrence basis, a minimum
combined single limit of Two Million Dollars ($2,000,000.00), including but not
limited to, coverages for bodily injury, property damage, and contractual
liability, and coverages for any and all injury resulting from any act or
omission on the part of Landlord or Landlord’s contractor's, licensees, agents,
visitors or employees, on or about the Building and the Land including such
claims arising out of the construction of improvements on the Building and the
Land, with a commercially reasonable deductible, (ii) special form (or its
then-comparable equivalent ISO form) property  insurance written at replacement
cost value and with an agreed amount endorsement sufficient to avoid coinsurance
covering the Building and Land, including the Common Areas, on a full
replacement cost basis with a commercially reasonable deductible, together with
(iii) such other types of insurance coverage as are customarily maintained by
owners of comparable office buildings in the area in which the Building is
located and such other insurance coverage as Landlord may elect in its
reasonable discretion to carry.

(h) Tenant shall give prompt notice to Landlord in case of fire or other
casualty or accidents in the Premises or in the Building, or of defects therein
or in the fixtures or equipment.

11. Indemnification. Subject to Section 10(d) hereof, Tenant shall indemnify,
defend and hold harmless Landlord and the Additional Insureds, from and against
any costs, expenses, claims, causes of action, damages and liabilities of any
type or nature whatsoever (including, but not limited to, reasonable attorneys'
fees and costs of litigation) arising out of or relating to or in connection
with any breach by Tenant of its obligations and agreements contained in this
Lease or Tenant’s acts or the acts of its agents, servants, invitees,
contractors or employees or otherwise occurring in or arising from the Premises,
except to the extent such loss or liability results from the negligent or
wrongful acts or omissions of Landlord, its agents, servants, invitees,
contractors or employees.  Subject to Section 10(d) hereof, Landlord shall
indemnify, defend and hold harmless Tenant, its officers, directors, employees
and agents, from and against any costs, expenses, claims, causes of action,
damages and liabilities of any type or nature whatsoever (including, but not
limited to, reasonable attorneys' fees and costs of litigation) arising out of
or relating to or in connection with any breach by Landlord of its obligations
and agreements contained in this Lease or Landlord’s acts or the acts of its
agents, servants, invitees, contractors or employees, except to the extent such
loss or liability results from the negligent or wrongful acts or omissions of
Tenant, its agents, servants, invitees, contractors or employees.

12. Non-Liability of Landlord.  In furtherance of subsection 10(d) above, to the
extent such loss or damage is covered or is required by this Lease to be covered
by insurance, Landlord shall not be liable for (and

18

--------------------------------------------------------------------------------

 

Tenant shall make no claim for) any property damage which may be sustained by
Tenant or any property other person, as a consequence of the failure, breakage,
leakage, inadequacy, defect or obstruction of the water, plumbing, steam, sewer,
waste or soil pipes, roof, drains, leaders, gutters, valleys, downspouts, or the
like or of the electrical, gas, power, conveyor, refrigeration, sprinkler, air
conditioning or heating systems, elevators or hoisting equipment; or by reason
of the elements or the presence of dust, allergens or mold; or resulting from
the carelessness, negligence or improper conduct on the part of any other tenant
of Landlord or Tenant's or any other tenant's agents, employees, guests,
licensees, invitees, subtenants, assignees or successors; or attributable to any
interference with, interruption of or failure of any services to be furnished or
supplied by Landlord.  Tenant shall give Landlord prompt written notice of the
occurrence of any events set forth in this Section 12.  

13. Remedies and Termination Upon Tenant Default.

(a) In the event that:

(i) Tenant shall default in the payment of (A) any Fixed Rent or (B) any
Additional Rent or other charge payable monthly hereunder by Tenant to Landlord,
on any date upon which the same becomes due, and such default shall continue for
five (5) days after Landlord shall have given to Tenant a written notice
specifying such default (provided that Landlord shall have no obligation to
provide to Tenant, and Tenant shall be in default without the benefit of
receiving, such notice of default more than twice in any Lease Year); or

(ii) Tenant shall default in the payment of any other charge payable hereunder
which is not due and payable hereunder on a monthly basis, on any date upon
which the same becomes due, and such default shall continue for five (5) days
after Landlord shall have given to Tenant a written notice specifying such
default; or

(iii)Tenant shall default in the due keeping, observing or performing of any
other covenant, agreement, term, provision or condition of this Lease on the
part of Tenant to be kept, observed or performed, and such default shall
continue and shall not be remedied by Tenant within thirty (30) days after
Landlord shall have given to Tenant a written notice specifying the same,
provided, however, that if, at the expiration of such thirty (30) day period,
Tenant is diligently attempting to cure such default, then Tenant shall have
such additional time as is reasonably necessary to cure such default; and
provided further that Tenant shall be in default, without notice or opportunity
to cure, if Tenant fails to vacate and surrender possession of the Premises to
Landlord on the Expiration Date or any earlier termination of this Lease in the
manner required pursuant to the terms of this Lease; or

(iv) Tenant or any guarantor of Tenant's obligations hereunder shall make an
assignment for the benefit of creditors; or

(v) Any petition shall be filed by or against Tenant or any guarantor of
Tenant's obligations hereunder under any section or chapter of the Federal
Bankruptcy Act, as amended from time to time, or under any similar law or
statute of the United States or any State thereof; or Tenant or any guarantor of
Tenant's obligations hereunder shall be adjudged bankrupt or insolvent in
proceedings filed thereunder; and if an involuntary filing, such petition is not
stayed or dismissed within sixty (60) days of being filed; or

(vi) A receiver or trustee shall be appointed for all or substantially all of
the assets of Tenant or any guarantor of Tenant's obligations hereunder and such
appointment is not stayed or dismissed within sixty (60) days thereafter; or

19

--------------------------------------------------------------------------------

 

(vii) Tenant (A) shall abandon or desert the Premises for a period in excess of
ten (10) days, and (B) fail to satisfy any of its other obligations herein which
failure is not remedied within any applicable notice and cure period hereunder;
or

(viii) Any lien, writ of execution, attachment or garnishment shall be levied
against any interest of Tenant in this Lease or the Premises, and such levy is
not stayed or dismissed within sixty (60) days thereof.

(b) Then Landlord shall have the right (but not any duty) to exercise one or
more of the following remedies, as well as any other remedies available at law
or in equity:

(i) Landlord may continue this Lease in full force and effect, and proceed to
collect all rents when due.

(ii) Landlord may upon written notice to Tenant, terminate Tenant’s right of
possession (but not this Lease) and with process of law, enter upon and take
possession of the Premises and expel or remove Tenant and any other person who
may be occupying said Premises or any part thereof, by entry, dispossessory suit
or otherwise, without thereby releasing Tenant from any liability hereunder,
without terminating this Lease, and without being liable for prosecution or any
claim of damages therefor, and, if Landlord so elects, make such alterations,
redecorations and repairs as, in Landlord’s judgment, may be necessary to relet
the Premises, and Landlord may, but shall be under no obligation to do so, relet
the Premises or any portion thereof for such term or terms (which may be for a
term extending beyond the Term under this Lease) and at such rental or rentals
and upon such other terms and conditions as Landlord in its sole discretion may
deem advisable, with or without advertisement, and by private
negotiations.  Upon each such reletting, all rentals and other sums received by
Landlord from such reletting shall be applied, first, to the payment of any
indebtedness other than rent due hereunder from Tenant to Landlord; second, to
the payment of any costs and expenses of such reletting, including reasonable
brokerage fees and reasonable attorneys’ fees and the costs of any alterations,
repairs, redecorations and restoration which Tenant was obligated but failed to
perform; third, to the payment of rent and other charges due and unpaid
hereunder, including an amount equal to any deferred or abated rent under this
Lease; and the residue, if any, shall be held by Landlord and applied in payment
of future rent as the same may become due and payable hereunder.  If such
rentals and other sums received from such reletting during any month are less
than the amount of rent to be paid during that month by Tenant hereunder, Tenant
shall pay such deficiency to Landlord; and if such rentals and the sums received
from such reletting during any month shall be more than the amount of rent to be
paid during that month by Tenant hereunder, Tenant shall have no right to, and
shall receive no credit for, the excess except that such excess shall be held by
Landlord and applied in payment of future rent as the same may become due and
payable hereunder.  Such deficiency shall be calculated and paid monthly.  No
such reentry or taking of possession of the Premises by Landlord (whether
through entry, dispossessory suit or otherwise) shall be construed as an
election on Landlord’s part to terminate this Lease unless a written notice of
such termination be given to Tenant.  Notwithstanding any such reletting without
termination, Landlord may at any time elect by written notice to Tenant to
terminate this Lease for such previous event of default.

(iii) Landlord may, upon written notice to Tenant, terminate Tenant's rights
under this Lease at any time, in which event Tenant shall surrender the Premises
to Landlord and if Tenant fails to do so, Landlord may without prejudice to any
other remedy which it may have for possession or arrearages in the rent due
hereunder, enter upon and take possession of the Premises and expel or remove
Tenant and any other person who may be occupying said Premises or any part
thereof, by entry, dispossessory suit or otherwise, without thereby releasing
Tenant from any liability hereunder and without being liable for prosecution or
any claim of damages therefor.

20

--------------------------------------------------------------------------------

 

(iv) Landlord may terminate this Lease, in which case Tenant agrees to pay to
Landlord, as liquidated and agreed upon final damages, an amount equal to the
difference between (i) all Fixed Rent, Additional Rent and other sums that would
be payable under this Lease from the date of termination for what would have
been the then unexpired balance of the term in the absence of such termination,
including an amount equal to any deferred or abated rent under this Lease, and
(ii) the fair market rental value of the Premises over the same period (net of
all expenses and vacancy periods reasonably projected to be incurred in
connection with the reletting of the Premises), with such differential
discounted to present value using a discount rate equal to two percent (2%) in
excess of the “discount rate” set forth in the “Money Rates” column of the Wall
Street Journal as of the date of termination.  Nothing herein shall be construed
to affect or prejudice Landlord’s right to prove, and claim in full, unpaid rent
or any other amounts accrued prior to termination of this Lease.

(v) Without any showing of need or the presence of any statutory or common law
grounds, all of which requirements are hereby expressly waived, Landlord may
have a receiver appointed to take possession of and relet the Premises, in
accordance with subsection 13(b)(ii).  Tenant shall pay to Landlord on demand
all reasonable costs Landlord incurs in connection therewith.

(vi) Landlord may enter upon the Premises in a commercially reasonable manner,
without being liable for prosecution or any claim of damages therefor, and cure
the default, and Tenant agrees to reimburse Landlord within thirty (30) days
after Landlord's written demand (accompanied by reasonably supporting
documentation) for any out-of-pocket expenses including, without limitation,
reasonable attorneys’ fees which Landlord may incur in effecting such cure.  If
Landlord at any time, by reason of Tenant's default, pays any sum to cure any
default, the sum so paid by Landlord shall be due from Tenant to Landlord within
thirty (30) days after Landlord's written demand (accompanied by reasonably
supporting documentation), and shall bear interest at the Default Rate from the
date paid by Landlord until Landlord shall have been reimbursed by Tenant.  Such
sum, together with interest thereon, shall be Rent.

(vii) Landlord shall have the right to setoff against and deduct from any
amounts owed by Landlord to Tenant under this Lease the amount of any payment
due by Tenant to Landlord hereunder.

(viii) Landlord may apply all or any part of the Security Deposit as provided in
Section 29 of this Lease.

14. Remedies Cumulative; Non-Waiver; Jury Trial Waiver.  

(a) The various rights, remedies, options and elections of Landlord and Tenant,
expressed herein, are separate, distinct and cumulative, and the failure of
Landlord or Tenant (as the case may be) to enforce strict performance by the
other party of the conditions and covenants of this Lease, to exercise any
election or option or to resort or have recourse to any remedy herein conferred
or the acceptance by Landlord or payment by Tenant of any installment of rent
after any breach by Tenant or Landlord (as the case may be), in any one or more
instances, shall not be construed or deemed to be a waiver or a relinquishment
for the future by Landlord or Tenant (as the case may be) of any such conditions
and covenants, options, elections or remedies, but the same shall continue in
full force and effect.

(b) TO THE EXTENT PERMITTED BY LAW, IT IS MUTUALLY AGREED BY AND BETWEEN
LANDLORD AND TENANT THAT THE RESPECTIVE PARTIES HERETO SHALL, AND THEY DO
HEREBY, WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT
BETWEEN THE PARTIES HERETO OR THEIR SUCCESSORS OR ASSIGNS ON ANY MATTERS ARISING
OUT OF, OR IN ANY WAY CONNECTED WITH, THIS LEASE, THE RELATIONSHIP OF LANDLORD
AND TENANT, AND/OR TENANT'S USE OF, OR OCCUPANCY OF,

21

--------------------------------------------------------------------------------

 

THE PREMISES.  TENANT FURTHER AGREES THAT IT SHALL NOT INTERPOSE ANY
COUNTERCLAIM OR COUNTERCLAIMS IN A SUMMARY PROCEEDING OR IN ANY ACTION BASED
UPON NON-PAYMENT OF RENT OR ANY OTHER PAYMENT REQUIRED OF TENANT HEREUNDER
UNLESS SUCH COUNTERCLAIM IS MANDATORY UNDER APPLICABLE COURT RULES.  THIS WAIVER
IS MADE FREELY AND VOLUNTARILY, WITHOUT DURESS, AND ONLY AFTER EACH OF THE
PARTIES HERETO HAS HAD THE BENEFIT OF ADVICE FROM LEGAL COUNSEL ON THE SUBJECT.

15. Building Services.

(a) Landlord shall provide or arrange for the following:  

(i) Electricity – Electricity for overhead lights and wall outlets sufficient to
support normal office use, including customary office equipment, but in any
event not less than 5.5 watts per rentable square foot in the
Premises.  Electricity consumed within the Premises shall be included in Fixed
Rent.

(ii) HVAC – Heating, ventilation and cooling appropriate to the season and
sufficient for normal use and comfortable occupancy of the Premises and in
compliance with applicable Laws, Monday through Friday during Business Hours
and, by request given to Landlord not less than 24 hours prior to the requested
service, on Saturday during Business Hours.  To the extent the same can be
accommodated by the Building Systems, and upon twenty-four (24) hours’ prior
request, Landlord shall provide Building HVAC to the Premises during
non-Business Hours, for which Tenant shall pay to Landlord, as Additional Rent,
within thirty (30) days of receiving Landlord’s invoice with a reasonably
detailed cost breakdown, a Building-standard hourly service charge that, as of
the Effective Date, is Sixty Dollars ($60.00) per hour (or portion thereof) and
which may be adjusted by Landlord from time to time.  If Tenant shall occupy a
partial floor, the full floor charge shall apply if Tenant is the only tenant on
such floor requesting the utilization of the Building HVAC at that time, but, at
any time that two or more tenants on the same floor shall request the
utilization of Building HVAC for the same non-Business Hours, the full floor
charge shall be divided proportionately among them.  Such charge shall
constitute a direct charge to Tenant and not an Expense.  If Tenant fails to pay
when due any charges for non-Business Hours HVAC service, Landlord may cease
providing such service to Tenant.  In order to conserve resources and assist
Landlord in operating the Building in an efficient manner, Tenant agrees that it
will cause the HVAC plans for any tenant improvement work to be prepared in a
manner that provides for separately zoned HVAC areas within portions of each
floor comprising the Premises so that, by means of an override switch or other
form of control, Tenant can limit full HVAC service to such zones within the
Premises that are actually occupied by Tenant, its staff, employees, invitees
and agents. Tenant agrees at all times to cooperate fully with Landlord and to
abide by all the regulations and requirements which Landlord may prescribe for
the proper functioning and protection of the HVAC systems.  

(iii) Lavatory – If the Premises constitute less than an entire floor of the
Building, public restroom facilities in the core Common Area of such floor,
including hot and cold running water.

(iv) Snow and Ice Removal – Snow and ice removal for the sidewalks, parking
areas and other outdoor Common Areas in a reasonably expeditious manner on all
business days.

(v) Trash – Refuse removal on business days from a dumpster to be provided
on-site to be used for normal paper waste attendant to an office building and
including all costs incurred in connection with waste product recycling, if such
recycling services are provided at the Building.

(vi) Deliveries – During Business Hours, facilities for loading, unloading,
delivery and pick-up activities including access thereto.

22

--------------------------------------------------------------------------------

 

(vii) Elevators – Elevator service sufficient for customary office use (provided
that at least one elevator shall be in operation at all times).

(viii) Windows – Cleaning (no less than annually) of the exterior window and
glass of the Building.

(ix) Janitorial -  Janitorial services to the Common Areas and the Premises,
Monday through Friday (excluding Holidays), in accordance with the
specifications attached hereto as Exhibit G.

(b) The costs of the services and utilities provided pursuant to subsection
15(a) are included in Expenses.  Upon Tenant’s request, Landlord shall replace
light bulbs and ballast in all Building-standard light fixtures located on the
Premises, the Building-standard cost of which shall be reimbursed by Tenant
within thirty (30) days of receiving Landlord’s invoice.  If Tenant fails to
timely pay Landlord’s invoice, Landlord may cease providing such service to
Tenant.  

(c) Landlord reserves the right, without liability to Tenant and without
constituting any claim of constructive eviction, to stop or interrupt any of the
Building services described in subsection 15(a) above and to stop or interrupt
the use of any Building facilities at such times as may be necessary and for as
long as may reasonably be required by reason of accidents, strikes, safety
concerns or the making of repairs, alterations or improvements, or inability to
secure a proper supply of fuel, gas, steam, water, electricity,
telecommunications, cable, labor or supplies, or by reason of any other similar
or dissimilar cause beyond the reasonable control of Landlord.  No such stoppage
or interruption shall entitle Tenant to any diminution or abatement of rent or
other compensation nor shall this Lease or any of the obligations of Tenant be
affected or reduced by reason of any stoppage or interruption; except that to
the extent the Premises or a substantial portion thereof are rendered
inaccessible or unusable for the Permitted Use for more than five (5)
consecutive business days due to any stoppage or interruption of Building
services, facility use or utilities due to negligence or any other cause within
the reasonable control of Landlord and Tenant ceases to conduct business in the
Premises or on the affected portion thereof, then the Fixed Rent and Additional
Rent applicable to the Premises or the affected portion thereof (as the case may
be) shall abate from and after the date on which Tenant ceases to conduct
business in the Premises or the affected portion thereof (as the case me be)
until the affected service, utility or facility use has been restored.  Landlord
shall notify Tenant prior to any anticipated service, utility or facility use
interruption and Landlord shall diligently prosecute the repair, maintenance and
restoration thereof to completion.

(d) Tenant shall not make any alteration or addition to Building Systems located
in or serving the Premises and Tenant acknowledges and agrees that Tenant shall
not have the right to install additional connections to the Building electrical
system.  Any such connections desired by Tenant and permitted by Landlord shall
be effected by Landlord at Tenant's sole cost and expense.

(e) Except as expressly set forth in subsection 15(c) above, Landlord shall not
be liable or responsible to Tenant for any loss or damage or expense which
Tenant may sustain or incur by reason of any failure, inadequacy or defect in
the character, quantity or supply of fuel, gas, steam, water, electricity,
sewer, telecommunications, cable and other utilities and labor and services
furnished to the Premises which does not result from the negligence or any other
cause within the reasonable control of Landlord..

(f) Tenant shall have access to the Building and the Premises on a “24 hours per
day/7 days per week” basis, except during emergencies.  Landlord shall provide
the Building with a restricted entry access system for after-hours access to the
Building and, as of the Delivery Date, shall provide Tenant with sixty-five (65)
access cards free of charge. Any additional or replacement cards shall be at
Tenant’s Building-standard expense.

23

--------------------------------------------------------------------------------

 

(g) Landlord shall make (i) all structural repairs or replacements to the
Building (which includes repairs to the roof, foundation, structural portions of
the outside walls, structural members, floor slabs, service pipes, electrical
lines, water lines and sewer lines leading to or from the Premises), (ii) all
maintenance, repairs or replacements to exterior walls, windows and glass and
all repairs to the Common Areas of the Building and the Land, (iii) all
maintenance, repairs or replacements required to be made pursuant to any Laws
except as provided in subsection 5(b) of this Lease, (iv) all maintenance,
repairs or replacements which may be needed to the Building Systems in the
Common Areas and in or serving the Premises, to keep the Building Systems in
good order and condition, and (v) repairs of damage to the Premises caused by
Landlord, its agents, employees or contractors.  All repairs, maintenance and
replacements made by Landlord shall be to the standard of a modern, first-class
office building in the North Rockville submarket.  Landlord shall not be in
breach of its obligations under this subsection 15(g) if Landlord performs the
repairs, maintenance or replacements within thirty (30) days after written
notice by Tenant to Landlord of the need for such repairs, maintenance or
replacement or if due to the nature of a particular repair, maintenance or
replacement obligation, more than thirty (30) days are reasonably required to
complete it, Landlord begins work within the thirty (30) day period and
diligently prosecutes the work to completion; provided that in case of emergency
or a condition that prohibits Tenant from reasonable access to or  the customary
conduct of its business at the Premises, Landlord shall promptly commence and
use all commercially reasonable efforts to complete such work as soon as
reasonably practicable.

(h) As used in this Lease, “Business Hours” means 8:00 a.m. to 6:00 p.m. on
“business days” (which, for purposes of this Lease, shall mean all days other
than Saturdays, Sundays and Building Holidays) and 8:00 a.m. to 1:00 p.m. on
Saturdays (but excluding Building Holidays), and “Building Holidays” means New
Year's Day, Martin Luther King’s Birthday, President’s Day, Memorial Day, Fourth
of July, Labor Day, Columbus Day, Veteran’s Day, Thanksgiving, the Friday after
Thanksgiving, and Christmas Day, all as observed by the federal government.

16. Subordination.  

(a) This Lease is subject and subordinate in all respects to any underlying
leases, ground leases, licenses or agreements, and to all mortgages which may
now or hereafter be placed on or affect such leases, licenses or agreements or
the Land or the Premises and also to all renewals, modifications, consolidations
and extensions of such underlying leases, ground lease, licenses, agreements,
and mortgages. Although no instrument or act on the part of Tenant shall be
necessary to effectuate such subordination, Tenant shall, upon written demand,
execute, acknowledge and deliver to Landlord any and all reasonable instruments
and certificates that in the reasonable judgment of Landlord may be necessary or
proper to confirm or evidence such subordination.  If Tenant fails to execute
and deliver to Landlord any commercially reasonable subordination agreement so
requested by Landlord within ten (10) business days of Landlord’s demand and
such failure continues for five (5) days after written notice from Landlord,
Tenant shall be in default under this Lease without any further notice or
opportunity to cure.  Notwithstanding the generality of the foregoing
provisions, Tenant agrees that any such mortgagee, lessor, licensor or party to
an agreement under any such underlying lease, ground lease, license or
agreement, respectively, shall have the right at any time to subordinate any
such instruments to this Lease on such terms and subject to such conditions as
such party may deem appropriate.  Tenant further covenants and agrees upon
written demand by Landlord's mortgagee at any time, before or after the
institution of any proceedings for the foreclosure of any such instruments, or
sale of the Building pursuant to any such instruments, to attorn to such
purchaser upon any such sale and to recognize such purchaser as Landlord under
this Lease provided such purchaser agrees to recognize this Lease and Tenant’s
rights hereunder. The agreement of Tenant to attorn upon demand of Landlord's
mortgagee contained in the immediately preceding sentence shall survive any such
foreclosure sale.  Tenant shall upon written demand at any time or times before
or after any such foreclosure sale, execute, acknowledge and deliver to
Landlord's

24

--------------------------------------------------------------------------------

 

mortgagee any and all reasonable instruments and certificates that in the
reasonable judgment of Landlord's mortgagee may be necessary or proper to
confirm or evidence such attornment.  If any underlying lease, ground lease,
license or agreement to which this Lease is subject and subordinate terminates,
or if any mortgage to which this Lease is subordinate is foreclosed, Tenant
shall, upon request, attorn to the holder of the reversionary interest or to the
mortgagee in possession, as the case may be.  If any holder of a mortgage
requires an amendment or modification to this Lease, which modification or
amendment will not cause any increase in costs or expense to Tenant hereunder or
materially affect the rights and obligations of Tenant hereunder, Tenant agrees
to so amend or modify this Lease.

(b) In the event of the enforcement by any ground lessor, mortgagee or holder of
any security agreement (“Successor Landlord”) of the remedies provided for by
law or by such ground lease, mortgage or security agreement, Tenant will
automatically become the tenant of such Successor Landlord without any change in
the terms or other provisions of this Lease; provided, however, that such
Successor Landlord or successor in interest shall not be bound by (a) any
payment of Fixed Rent or Additional Rent for more than one (1) month in advance,
except prepayments in the nature of security for the performance by Tenant of
its obligations under this Lease, (b) any amendment or modification of this
Lease which reduces the rent payable hereunder, shortens the term of this Lease,
reduces the size of the Premises, terminates or cancels this Lease, provides for
the surrender of all or any portion of the Premises or grants to Tenant the
right to do any of the foregoing at its election, made without the written
consent of such Successor Landlord unless effected unilaterally by Tenant
pursuant to the express terms of this Lease, (c) any offset right that Tenant
may have against any former Landlord relating to any event or occurrence before
the date of attornment, including any claim for damages of any kind whatsoever
as the result of any breach by a former Landlord that occurred before the date
of attornment; (d) any obligation (i) to pay Tenant any sum(s) that any former
Landlord owed to Tenant unless such sums, if any, shall have actually been
delivered to Successor Landlord by way of an assumption of escrow accounts or
otherwise; (ii) with respect to any security deposited with a former Landlord,
unless such security was actually delivered to such Successor Landlord; (iii) to
commence or complete any initial construction of improvements in the Premises or
any expansion or rehabilitation of existing improvements thereon; (iv) to
reconstruct or repair improvements following a fire, casualty or condemnation;
or (v) arising from representations and warranties related to a former Landlord;
or (e) any consensual or negotiated surrender, cancellation or termination of
this Lease, in whole or in part, agreed upon between former Landlord and Tenant,
unless effected unilaterally by Tenant pursuant to the express terms of this
Lease or consented to in writing by Successor Landlord.

17. Landlord's Cure of Tenant's Default.  If Tenant shall fail or refuse to
comply with or perform any condition or covenant of this Lease, and such failure
is not remedied within the applicable notice and cure period set forth herein,
Landlord may, if Landlord so elects, carry out and perform such condition or
covenant, at the cost and expense of Tenant, which cost and expense shall be
payable within thirty (30) days after Landlord's written demand (accompanied by
reasonably supporting documentation), or at the option of Landlord shall be
added to the installment of rent due thereafter, and shall be due and payable as
such.  This remedy shall be in addition to such other remedies as Landlord may
have hereunder by reason of the breach of Tenant of any of the covenants and
conditions in this Lease contained.

18. Notices.  All notices, demands, requests or other communications hereunder
shall be in writing, addressed to such party at its address provided in Section
20 of the Basic Lease Provisions or to such other address as may have been
properly provided hereunder, and shall be delivered by (a) United States Postal
Service, certified mail, return receipt requested, postage prepaid, or (b) by
reputable overnight courier or reputable local hand delivery service providing
for receipted delivery. Any such notice, demand, request or other communication
shall be deemed given when received or when receipt is refused or unclaimed, as

25

--------------------------------------------------------------------------------

 

indicated by the notations or records of (as applicable) the United States
Postal Service or such overnight courier or local delivery service.

19. Quiet Enjoyment.  Landlord covenants that Tenant, upon keeping and
performing, within any applicable notice and cure period hereunder, each and
every covenant, agreement, term, provision and condition herein contained on the
part and on behalf of Tenant to be kept and performed, shall have quiet
enjoyment of the Premises without hindrance or molestation by Landlord or by any
other person lawfully claiming by, through or under Landlord, subject to the
covenants, agreements, terms, provisions and conditions of this Lease.

20. Inspection and Entry by Landlord.

(a) Tenant agrees to permit, at reasonable times and upon reasonable prior
notice, Landlord and Landlord's agents, employees or other representatives, to
show the Premises to any lessor under any underlying lease or ground lease or
any mortgagee or any persons wishing to purchase the same, and Tenant agrees
that on and after the ninth (9th) month next preceding the expiration of the
term hereof, Landlord or Landlord's agents, employees or other representatives
shall have the right to show the Premises to any prospective tenant.

(b) Landlord shall retain duplicate keys to all doors of the Premises and
Landlord and its agents, employees and independent contractors shall have the
right to enter the Premises at reasonable hours to inspect and examine the
Premises, to make permitted or required repairs, additions, alterations and
improvements, to exhibit the Premises as provided in subsection 20(a), to
install, maintain, use, repair and replace pipes, cables, ductwork, conduits,
utility lines and wires through hung ceiling space and column space within the
Premises, provided that such items are not installed in a location which
materially interferes with the operation of Tenant’s business unreasonably and
adversely affects the appearance of Tenant’s reception area, and to inspect the
Premises to ascertain that Tenant is complying with all of its covenants and
obligations hereunder, all without being liable to Tenant in any manner
whatsoever for any damages arising therefrom; provided, however, that Landlord
shall, (i) except in case of emergency, afford Tenant such prior notification of
an entry into the Premises as shall be reasonably practicable under the
circumstances, (ii) conduct all such activities in a commercially reasonable
manner (including, without limitation, sealing off areas under construction and
either covering, or permitting removal of Tenant’s Property in or from the area
affected thereby) and (iii) be accompanied by an employee or agent of Tenant (if
Tenant shall so desire).  

(c) Landlord shall have the right to bring into the affected portion of the
Premises such tools and materials as may be desirable for the performance of any
such work permitted by and in accordance with subsection 20(b).  During the time
that the work is being carried on in or about the Premises Tenant shall not be
entitled to any abatement or reduction of rent by reason thereof, nor shall such
be deemed to be an actual or constructive eviction. Upon completion of such
work, Landlord shall remove its tools and materials and all debris from the
affected area and leave it in a broom-clean condition, and repair any damage to
the Premises or Tenant’s Property caused by the work or such
removal/cleanup.  This clause shall not be deemed to be a covenant by Landlord
nor be construed to create an obligation on the part of Landlord to make such
inspection or repairs.

21. Brokerage.  Tenant and Landlord warrant and represent to each other that
neither has dealt with any broker or brokers regarding the negotiation of this
Lease, excepting only the Brokers.  Landlord shall be responsible for the
payment of commissions payable to the Brokers pursuant to separate agreements
with the Brokers.  Tenant and Landlord agree to be responsible for and to
indemnify, defend and save the other harmless from and against any claim for a
commission or other compensation by any other person claiming to have negotiated
with the indemnifying party with respect to the Premises or to have called the
said Premises to Tenant's attention or to have called Tenant to Landlord's
attention.

26

--------------------------------------------------------------------------------

 

22. Landlord's Inability to Perform.  Except as otherwise expressly provided
herein, this Lease and the obligation of Tenant to pay the rent hereunder and to
comply with the covenants and conditions hereof, shall not be affected,
curtailed, impaired or excused because of Landlord's inability to supply any
service or material, or to perform any obligation, called for herein, by reason
of any rule, order, regulation or preemption by any governmental entity,
authority, department, agency or subdivision or for any delay which may arise by
reason of negotiations for the adjustment of any fire or other casualty loss or
because of strikes or other labor trouble, unavailability or shortage of
materials, or for any other cause beyond the reasonable control of Landlord.

23. Condemnation.

(a) If the whole of the Land, the Building or the Premises shall be acquired or
condemned for any public or quasi-public use or purpose, this Lease and the Term
shall end as of the date of the vesting of title with the same effect as if said
date were the Expiration Date.  If only a part of the Land and not the entire
Premises shall be so acquired or condemned then, (i) except as hereinafter
provided in this subsection 23(a), this Lease and the Term shall continue in
force and effect but, if a part of the Premises is included in the part of the
Building so acquired or condemned, from and after the date of the vesting of
title, the Fixed Rent and Additional Rent shall be reduced in the proportion
which the area of the part of the Premises so acquired or condemned bears to the
total area of the Premises immediately prior to such acquisition or
condemnation; (ii) whether or not the Premises shall be affected thereby,
Landlord, at Landlord's option, may give to Tenant, within sixty (60) days next
following the date upon which Landlord shall have received notice of vesting of
title, a thirty (30) days' notice of termination of this Lease if Landlord shall
elect to terminate leases (including this Lease), affecting at least twenty-five
percent (25%) of the rentable area of the Building (excluding any rentable area
leased by Landlord or its affiliates); and (iii) if the part of the Building so
acquired or condemned shall contain more than fifteen percent (15%) of the total
area of the Premises immediately prior to such acquisition or condemnation, or
if, by reason of such acquisition or condemnation, Tenant no longer has
reasonable means of access to the Premises or is unable to reasonably use the
Premises for the purpose intended, Tenant, at Tenant's option, may give to
Landlord, within sixty (60) days next following the date upon which Tenant shall
have received notice of vesting of title, a thirty (30) days' notice of
termination of this Lease.  If any such thirty (30) days' notice of termination
is given, by Landlord or Tenant, this Lease and the Term shall come to an end
and expire upon the expiration of said thirty (30) days with the same effect as
if the date of expiration of said thirty (30) days were the Expiration Date.  If
a part of the Premises shall be so acquired or condemned and this Lease and the
Term shall not be terminated pursuant to the foregoing provisions of this
subsection 23(a), Landlord, at Landlord's expense, shall restore that part of
the Premises not so acquired or condemned to a self-contained rental unit.  In
the event of any termination of this Lease and the Term pursuant to the
provisions of this subsection 23(a), the Fixed Rent shall be apportioned as of
the date of sooner termination and any prepaid portion of the Fixed Rent or
Additional Rent for any period after such date shall be refunded by Landlord to
Tenant.

(b) In the event of any such acquisition or condemnation of all or any part of
the Land, the Building or the Premises, Landlord shall be entitled to receive
the entire award for any such acquisition or condemnation, Tenant shall have no
claim against Landlord or the condemning authority for the value of any
unexpired portion of the Term and Tenant hereby expressly assigns to Landlord
all of its right in and to any such award.  Nothing contained in this subsection
23(b) shall be deemed to prevent Tenant from making a separate claim in any
condemnation proceedings for the then value of any Tenant's personal property
and improvements made by Tenant, at its sole cost (other than Landlord’s Tenant
Improvement Work), included in such taking and for any moving expenses, provided
such award shall be made by the condemning authority in addition to, and shall
not result in a reduction of, the award made by it to Landlord.

27

--------------------------------------------------------------------------------

 

(c) If the whole or any part of the Premises shall be acquired or condemned
temporarily during the Term for any public or quasi-public use or purpose,
Tenant shall give prompt notice thereof to Landlord and the Term shall not be
reduced or affected in any way and Tenant shall continue to pay in full the
Fixed Rent and Additional Rent payable by Tenant hereunder without reduction or
abatement, and Tenant shall be entitled to receive for itself any award or
payments for such use, provided, however, that:

(i) if the acquisition or condemnation is for a period not extending beyond the
Term and if such award or payment is made less frequently than in monthly
installments, the same shall be paid to and held by Landlord as a fund which
Landlord shall apply from time to time to the Fixed Rent payable by Tenant
hereunder, except that, if by reason of such acquisition or condemnation changes
or alterations are required to be made to the Premises which would necessitate
an expenditure to restore the Premises, then a portion of such award or payment
considered by Landlord as appropriate to cover the expenses of the restoration
shall be retained by Landlord, without application as aforesaid, and applied
toward the restoration of the Premises as provided in subsection 23(a) hereof;
or

(ii) if the acquisition or condemnation is for a period extending beyond the
Term, such award or payment shall be apportioned between Landlord and Tenant as
of the Expiration Date; Tenant's share thereof, if paid less frequently than in
monthly installments, shall be paid to Landlord and applied in accordance with
the provisions of clause (i) above, provided, however, that the amount of any
award or payment allowed or retained for restoration of the Premises shall
remain the property of Landlord if this Lease shall expire prior to the
restoration of the Premises.

24. Assignment and Subletting.

(a) Except as otherwise provided herein, Tenant shall not assign this Lease or
sublet the whole or any part of the Premises, whether voluntarily or by
operation of law, or permit the use or occupancy of the Premises by anyone other
than Tenant, and shall not make, suffer or permit any such assignment,
subleasing or occupancy, without the prior written consent of Landlord, such
consent not to be unreasonably withheld, conditioned or delayed (except as
otherwise provided in subsection 24(e) below), which restrictions shall be
binding upon any and all assignees of this Lease and subtenants of the Premises.
Tenant shall not pledge or hypothecate this Lease without Landlord's prior
written approval, which may be withheld in Landlord's sole discretion.  No
assignment or subletting shall result in a change in the Permitted Use. Except
as otherwise provided herein, in the event Tenant desires to sublet, or permit
such occupancy of, the Premises, or any portion thereof, or assign this Lease,
Tenant shall give written notice thereof to Landlord at least thirty (30) days
prior to the proposed commencement date of such subletting or assignment, which
notice shall set forth the name of the proposed tenant or assignee, the relevant
terms of any sublease or assignment and copies of financial statements and other
relevant information bearing on the character of the proposed subtenant or
assignee and its ability to observe and perform its agreements and obligations.

(b) Notwithstanding any assignment or subletting, permitted or otherwise, Tenant
shall at all times remain directly, primarily and fully responsible and liable
for the payment of the rent specified in this Lease and for compliance with all
of its other obligations under the terms, provisions and covenants of this
Lease. If the Premises or any part of them are sublet and Tenant then defaults
under this Lease, Landlord, in addition to any other remedies provided in this
Lease or provided by law, may except as otherwise provided herein, at its
option, collect directly from the subtenant all rents due and becoming due to
Tenant under such sublease and apply such rent against any sums due to Landlord
from Tenant under this Lease, and no such collection shall be construed to
constitute a novation or release of Tenant from the further performance of
Tenant’s obligations under this Lease.

28

--------------------------------------------------------------------------------

 

(c) In addition to Landlord’s right to approve of any subtenant or assignee,
Landlord shall have the option, in its sole discretion, in the event of any
proposed subletting (for all or substantially all of the balance of the Term) or
assignment, to terminate this Lease, or in the case of a proposed subletting of
less than the entire Premises, to recapture the portion of the Premises to be
sublet, as of the date the subletting or assignment is to be effective.  The
option shall be exercised, if at all, by Landlord giving Tenant written notice
within sixty (60) days following Landlord’s receipt of Tenant’s written notice
as required above; provided, however, that if Landlord exercises the foregoing
option to terminate, Tenant shall have the option, by providing written notice
to Landlord within five (5) business days after the receipt of Landlord's notice
to terminate, to rescind its request for such assignment or sublease.  If this
Lease shall be terminated with respect to the entire Premises pursuant to this
subsection 24(c), the Term of this Lease shall end on the date stated in
Tenant’s notice as the effective date of the sublease or assignment as if that
date had been originally fixed in this Lease for the expiration of the Term.  If
Landlord recaptures under this subsection only a portion of the Premises, then
rent to be paid from time to time during the unexpired Term shall abate
proportionately based on the proportion by which the approximate rentable square
footage of the remaining portion of the Premises shall be less than that of the
Premises as of the date immediately prior to such recapture.  Tenant shall, at
Tenant’s own cost and expense, discharge in full any Tenant commissions which
may be due and owing as a result of any proposed assignment or subletting,
whether or not the Premises are recaptured pursuant hereto and rented by
Landlord to the proposed tenant or any other tenant.  

(d) Except as otherwise provided herein, in the event that Tenant sells,
sublets, assigns or transfers this Lease, Tenant shall pay to Landlord as
Additional Rent an amount equal to fifty percent (50%) of any Increased Rent (as
defined below) when and as such Increased Rent is received by Tenant.  As used
herein, “Increased Rent” shall mean the excess of (i) all rent and other
consideration which Tenant is entitled to receive by reason of any sale,
sublease, assignment or other transfer of this Lease, over (ii) the rent
otherwise payable by Tenant under this Lease (which in the case of a sublease,
is allocable to the subleased portion of the Premises) at such time after making
deductions for any commercially reasonable marketing expenses, tenant
improvement allowances, cost of alterations, cash concessions, brokerage
commissions, attorneys' fees and free rent actually paid or incurred by
Tenant.  For purposes of the foregoing, any consideration received by Tenant in
form other than cash shall be valued at its fair market value as reasonably
determined by Landlord in good faith.

(e) Notwithstanding any other provision hereof, Tenant shall have no right to
make (and Landlord shall have the absolute right to refuse consent to) any
assignment of this Lease or sublease of any portion of the Premises if at the
time of either Tenant’s notice of the proposed assignment or sublease or the
proposed commencement date thereof, there shall exist any uncured default of
Tenant or matter which will become a default of Tenant with passage of time
unless cured, of which Tenant has been given notice and which is not thereafter
timely cured, or if the proposed assignee or sublessee is an entity:  (i) with
which Landlord is already in negotiation as evidenced by the issuance of a
written proposal; (ii) is already an occupant of the Building unless Landlord is
unable to provide the amount or type of space required by such occupant; (iii)
is a governmental agency; (iv) is incompatible with the character of occupancy
of the Building; or (v) would subject the Premises to a use which would:  (A)
involve increased personnel or wear upon the Building; (B) violate any exclusive
right granted to another tenant of the Building; (C) require any addition to or
modification of the Premises or the Building in order to comply with building
code or other governmental requirements; or, (D) effect a material violation of
any provision of this Lease.  Tenant expressly agrees that Landlord shall have
the absolute right to refuse consent to any such assignment or sublease and that
for the purposes of any statutory or other requirement of reasonableness on the
part of Landlord such refusal shall be deemed reasonable.

(f) Except as otherwise provided herein, at the time Tenant requests Landlord’s
consent to any assignment, pledge or sublease, Tenant shall pay to Landlord a
processing fee to cover Landlord’s costs,

29

--------------------------------------------------------------------------------

 

including attorneys’ fees, incurred in investigating and considering any
proposed or purported assignment or pledge of this Lease or sublease of any of
the Premises, in the amount of One Thousand Five Hundred Dollars ($1,500.00)
(which amount shall increase by five percent per annum upon each anniversary of
the Commencement Date), regardless of whether Landlord shall consent to, refuse
consent to such assignment, pledge or sublease.  Any purported sale, assignment,
mortgage, transfer of this Lease or subletting which does not comply with the
provisions of this Section 24 shall be void.

(g) If Tenant is a non-publicly-traded corporation, partnership or trust, any
transfer or transfers of or change or changes within any twelve month period in
the number of the outstanding voting shares of the corporation, the general
partnership interests in the partnership or the identity of the persons or
entities controlling the activities of such partnership or trust resulting in
the persons or entities owning or controlling a majority of such shares,
partnership interests or activities of such partnership or trust at the
beginning of such period no longer having such ownership or control shall be
regarded as equivalent to an assignment of this Lease to the persons or entities
acquiring such ownership or control and shall be subject to all the provisions
of this Section 24 to the same extent and for all intents and purposes as though
such transfer of ownership or control was a direct assignment of this Lease.

(h) Without limiting the other indemnities in favor of Landlord contained in
this Lease, Tenant will defend, indemnify and hold Landlord harmless from and
against any loss, damage, costs and expenses, including, without limitation,
attorneys’ fees, sustained or incurred by Landlord as a result of, or arising
out of or in connection with any claims made by any actual or proposed assignee
or sublessee or any broker, finder or other person claiming a commission or
other compensation in connection with an assignment or subletting.

(i) Notwithstanding the foregoing, Tenant shall have the right, without seeking
or obtaining Landlord's prior written consent, and without being subject to the
provisions of subsections (a), (d), (e), (f) or (g) of this Section 24, assign
Tenant's interest in this Lease or sublease the Premises or any part thereof to
any person that (i) as of the date of determination and at all times thereafter
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with Tenant, (ii) is the successor
entity to Tenant by merger or consolidation or (iii) acquires all or
substantially all of Tenant's ownership interests or assets; provided that
Tenant shall notify Landlord in writing prior to (or if prior notice is
prohibited by applicable Law or contractual obligation, promptly after) the
effectiveness of such assignment or sublease and otherwise comply with the
requirements of this Lease regarding such assignment or sublease; and provided,
further, that in the case of such an assignment, the entity that will be the
Tenant under this Lease after such assignment, together with Tenant if Tenant
survives such assignment, has a combined net worth and creditworthiness, as of
the day immediately after such assignment, that is equal to or greater than the
net worth and creditworthiness of Tenant, as of the date of this Lease. For
purposes hereof, "control" requires both (a) owning (directly or indirectly)
more than fifty percent (50%) of the stock or other equity interests of another
person and (b) possessing, directly or indirectly, the power to direct or cause
the direction of the management and policies of such person.

25. Environmental Laws.

(a) Subject to Landlord’s obligations set forth in the next sentence of this
subsection, Tenant, at its own cost and expense, shall comply with all
applicable environmental laws, rules and regulations of the federal, state,
county and municipal governments and of all other governmental authorities
having or claiming jurisdiction over the Premises or appurtenances thereto, or
any part thereof, which are applicable to the Premises and/or the conduct of
Tenant’s business at the Premises. Landlord, subject to inclusion of any
expenses relating thereto in Expenses (if otherwise permitted under this Lease),
shall comply with all applicable environmental laws, rules and regulations of
the federal, state, county and municipal governments and of all

30

--------------------------------------------------------------------------------

 

other governmental authorities having or claiming jurisdiction over the
Building, the Land or appurtenances thereto, or any part thereof, which are
generally applicable to the Building, the Land and/or the portions of the
Premises that Landlord is obligated to repair and maintain hereunder.

(b) Tenant shall not generate, store, manufacture, refine, transport, treat,
dispose of, or otherwise permit to be present on or about the Premises, any
Hazardous Substances, other than standard cleaning and office equipment and
supplies used in compliance with all applicable Laws.  As used herein, Hazardous
Substances shall be defined as any “hazardous chemical,” “hazardous substance,”
“hazardous waste” or similar term as defined in the Comprehensive Environmental
Responsibility Compensation and Liability Act, as amended (42 U.S.C. 9601, et
seq.), any rules or regulations promulgated thereunder, or in any other present
or future applicable federal, state or local law, rule or regulation dealing
with environmental protection and human health and safety and shall include
petroleum and petroleum-based products, ureaformaldehyde and asbestos and
asbestos-containing materials.

(c) In the event Tenant receives any notice that a spill or discharge of any
Hazardous Substance has occurred on or about the Premises or into the sewer
and/or waste treatment system operated by Landlord from any person or entity,
including the United States Environmental Protection Agency (“EPA”) or any state
or local environmental or health safety agency, then Tenant shall provide
immediate written notice of same to Landlord, detailing all relevant facts and
circumstances.

(d) Notwithstanding the provisions of Section 10(d) hereof, Tenant agrees to
indemnify and hold harmless (using counsel reasonably acceptable to Landlord)
Landlord, its affiliates and their respective officers, directors, employees,
agents and representatives, and each mortgagee of the Premises from and against
any and all liabilities, damages, claims, losses, judgments, causes of action,
costs and expenses (including the reasonable fees and expenses of counsel and
the diminution in value of the Building, damages for the loss or restriction on
use of rentable or usable space or of any amenity of the Building, damages
arising from any adverse impact on marketing of space in the Building, and sums
paid in settlement of claims, attorneys' fees, consultant fees, and expert fees)
which may be incurred by the Landlord or any such mortgagee or threatened
against the Landlord or such mortgagee, relating to or arising out of any breach
by Tenant of this Section 25, which indemnification shall survive the date of
expiration or sooner termination of this Lease.  This indemnification of
Landlord, its affiliates and their respective officers, directors, employees,
agents and representatives, by Tenant includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
remedial, removal, or restoration work required by any federal, state, or local
governmental agency or political subdivision because of Hazardous Substances
present in the soil or ground water on or under the Building which results from
such a breach.  Without limiting the foregoing, if any activities or work
undertaken by Tenant (whether or not approved or consented to by Landlord)
results, directly or indirectly, in any Hazardous Substances contamination of
the Premises and/or Building (including, without limitation, from sources
present in the Building on the Effective Date), then Tenant shall be solely
responsible, at Tenant’s expense, for the remediation of such contamination in
accordance with all applicable laws, codes and regulations; provided that the
Landlord's approval of such actions, and the contractors to be used by Tenant in
connection therewith, such approval not to be unreasonably withheld, conditioned
or delayed, shall first be obtained and provided further that Landlord may
elect, at Tenant’s cost, to undertake and/or manage the remediation
activities.  

(e) Landlord, its affiliates, and their respective employees, representatives
and agents shall have access to the Building during reasonable hours and upon
reasonable notice to Tenant in order to conduct periodic environmental
inspections and tests of the Building.

(f) If (i) on the Effective Date, the Premises contains Hazardous Substances in
violation of applicable Laws, or (ii) after the Effective Date, Landlord, its
agents, employees or contractors causes the

31

--------------------------------------------------------------------------------

 

Premises to contain Hazardous Substances in violation of applicable Laws, then
Landlord shall cause such Hazardous Substances to be removed and/or abated in
accordance with all applicable Laws and in a manner which minimizes disruption
of Tenant's access to and use and occupancy of the Premises, at no cost to
Tenant (either directly or as an Expense).

26.Parties Bound.

(a) The covenants, agreements, terms, provisions and conditions of this Lease
shall bind and benefit the respective successors, assigns and legal
representatives of the parties hereto with the same effect as if mentioned in
each instance where a party hereto is named or referred to.

(b) Tenant acknowledges and agrees that if Landlord shall be an individual,
joint venture, corporation, limited liability company, tenancy in common, firm
or partnership (general or limited), there shall be no personal liability on
such individual or on the members of such joint venture, corporation, limited
liability company, tenancy in common, firm or partnership in respect of any of
the covenants or conditions of this Lease; rather, Tenant shall look solely to
Landlord's interest in the Building (including the rents, insurance or
condemnation proceeds and sale proceeds) for the collection of any judgment (or
enforcement or any other judicial process) requiring the payment of money by
Landlord with respect to any of the terms, covenants and conditions of this
Lease to be observed or performed by Landlord and no other property or assets of
Landlord or any of its affiliates shall be subject to levy, execution or other
enforcement procedures for the satisfaction of any obligation due Tenant or its
successors or assigns.

(c) The term “Landlord” as used in this Lease means only the owner, or the
mortgagee in possession, for the time being of the Premises.  In the event of
any sale or sales of the Land, Building, or the Premises, said Landlord shall be
and hereby is entirely freed and relieved of all covenants and obligations of
Landlord hereunder accruing after the date of such sale, and it shall be deemed
and construed without further agreement between the parties or their successors
in interest, or between the parties and the purchaser, that the purchaser at any
such sale has assumed and agreed to carry out any and all covenants and
obligations of Landlord hereunder accruing after the date of said purchase or,
to the extent of the knowledge of the purchaser, occurring prior to the date of
said purchase.

27. Tenant’s Bankruptcy or Insolvency.  If at any time and for so long as Tenant
shall be subjected to the provisions of the United States Bankruptcy Code or
other law of the United States or any state thereof for the protection of
debtors as in effect at such time (each a “Debtor’s Law”):

(a) Tenant, as debtor-in-possession, and any trustee or receiver of Tenant’s
assets (each a “Tenant’s Representative”) shall have no greater right to assume
or assign this Lease or any interest in this Lease, or to sublease any of the
Premises than accorded to Tenant in Section 24, except to the extent Landlord
shall be required to permit such assumption, assignment or sublease by the
provisions of such Debtor’s Law.  Without limitation of the generality of the
foregoing, any right of any Tenant’s Representative to assume or assign this
Lease or to sublease any of the Premises shall be subject to the conditions
that:

(i) Such Debtor’s Law shall provide to Tenant’s Representative a right of
assumption of this Lease which Tenant’s Representative shall have timely
exercised and Tenant’s Representative shall have fully cured any default of
Tenant under this Lease.

(ii) Tenant’s Representative or the proposed assignee, as the case shall be,
shall have deposited with Landlord as security for the timely payment of rent an
amount equal to three month’s rent and other monetary charges accruing under
this Lease, and shall have provided Landlord with adequate other assurance of
the future performance of the obligations of the Tenant under this
Lease.  Without limitation, such

32

--------------------------------------------------------------------------------

 

assurances shall include, at least, in the case of assumption of this Lease,
demonstration to the satisfaction of the Landlord that Tenant’s Representative
has and will continue to have sufficient unencumbered assets after the payment
of all secured obligations and administrative expenses to assure Landlord that
Tenant’s Representative will have sufficient funds to fulfill the obligations of
Tenant under this Lease; and, in the case of assignment, submission of current
financial statements of the proposed assignee, audited by an independent
certified public accountant reasonably acceptable to Landlord and showing a net
worth and working capital in amounts determined by Landlord to be sufficient to
assure the future performance by such assignee of all of the Tenant’s
obligations under this Lease.

(iii) The assumption or any contemplated assignment of this Lease or subleasing
any part of the Premises, as shall be the case, will not breach any provision in
any other lease, mortgage, financing agreement or other agreement by which
Landlord is bound.

(iv) Landlord shall have, or would have had absent the Debtor’s Law, no right
under Section 24 to refuse consent to the proposed assignment or sublease by
reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.

28. Miscellaneous.

(a) This Lease is intended by the parties as a final expression of their
agreement and as a complete and exclusive statement of the terms thereof, all
negotiations, considerations and representations between the parties having been
incorporated herein.  No course of prior dealing between the parties or their
officers, employees, agents or affiliates is be relevant or admissible to
supplement, explain or vary any of the terms of this Lease.  No representative,
agent or employee of Landlord has been authorized to make any representations or
promises with reference to the leasing of the Premises or to vary, alter or
modify the terms hereof.  No additions, changes or modifications, renewals, or
extensions hereof, shall be binding unless reduced to writing and signed by
Landlord and Tenant.

(b) The terms, conditions, covenants and provisions of this Lease shall be
deemed to be severable.  If any clause or provision herein contained be adjudged
to be invalid or unenforceable by a court of competent jurisdiction or by
operation of any applicable law, it shall not affect the validity of any other
clause or provision herein, but such other clauses or provisions shall remain in
full force and effect.

(c) The section headings in this Lease are for convenience only and are not to
be considered in construing the same.

(d) Time is of the essence with respect to all dates and time periods set forth
in this Lease.  Notwithstanding anything to the contrary contained in this
Lease, the expiration or earlier termination of this Lease shall not relieve
Landlord or Tenant from their respective obligations accruing prior to the
expiration or earlier termination, including, without limitation, any
indemnities.

(e) In the event that Tenant or anyone claiming through or under Tenant shall
not vacate and surrender the Premises on or before the Expiration Date (as it
may be extended or renewed) as required by this Lease, such holdover tenancy
shall be deemed to be a tenancy at sufferance and Landlord shall have all rights
and remedies provided at law relating to such tenancy.  During the period of
holdover tenancy, Tenant shall be liable for a holdover rental charge for the
Premises which charge shall be equal to one and one-half the Fixed Rent for the
first sixty (60) days of such holdover, and two (2) times the Fixed Rent
thereafter, and 100% of the Additional Rent payable by Tenant hereunder during
the Lease Year immediately preceding the Expiration Date.  In addition, Tenant
further agrees that if it fails to so surrender the Premises, Tenant (i) shall
be liable to Landlord for any and all direct damages which Landlord shall suffer
by reason thereof, and (ii) if Tenant held

33

--------------------------------------------------------------------------------

 

over for more than thirty (30) days after the applicable Expiration Date (as it
may be extended or renewed), Tenant shall indemnify Landlord against all claims
and demands made by any succeeding tenants against Landlord founded upon delay
by Landlord in delivering possession of the Premises to such succeeding tenant
by reason of Tenant’s holdover.

(f) Neither Landlord nor Tenant shall be required to perform any of its
obligations under this Lease, nor be liable for loss or damage for failure to do
so, with the exception of each party’s obligation for the payment of any rent or
other sums due under the Lease, where such failure arises from Force
Majeure.  For purposes of this Lease, the term “Force Majeure” shall be deemed
to include acts of God, strikes, lockouts, labor difficulties, explosions,
sabotage, accidents, riots, civil commotions, acts of war, results of any
warfare or warlike conditions in this or any foreign country, fire and casualty,
legal requirements, shortages or inability to obtain materials or equipment,
energy shortage, or causes beyond the reasonable control of Landlord or Tenant,
as the case may be.  

(g) No provision of this Lease shall be deemed to have been waived by Landlord
or Tenant unless such waiver be in writing signed by the waiving party, nor
shall any custom or practice which may evolve between the parties in the
administration of the terms hereof be construed to waive or lessen the right of
Landlord or Tenant to insist upon the performance by the other in strict
accordance with the terms hereof.  The terms and conditions contained in this
Lease shall apply to, inure to the benefit of, and be binding upon the parties
hereto, and upon their respective successors in interest and legal
representatives, except as otherwise herein expressly provided.

(h) Words of any gender used in this Lease shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires.

(i) If there is a guarantor of Tenant's obligations hereunder, the obligations
hereunder imposed upon Tenant shall be joint and several obligations of Tenant
and such guarantor and Landlord need not first proceed against Tenant before
proceeding against such guarantor nor shall any such guarantor be released from
its guaranty for any reason whatsoever, including without limitation, in case of
any amendments hereto, waivers hereof or failure to give such guarantor any
notices hereunder.

(j) All exhibits, attachments, riders and addenda referred to in this Lease are
incorporated into this Lease and made a part hereof.

(k) Landlord and Tenant each warrants and represents to the other that (i) it is
duly incorporated or otherwise established or formed and validly existing under
the laws of its state of incorporation, establishment or formation, (ii) it has
and is duly qualified to do business in the state in which the Building is
located, (iii) it has full corporate, partnership, trust, association or other
appropriate power and authority to enter into this Lease and to perform all its
obligations hereunder, (iv) each person (and all of the persons if more than one
signs) signing this Lease on behalf of it is duly and validly authorized to do
so and (v) neither (1) the execution, delivery or performance of this Lease nor
(2) the consummation of the transactions contemplated hereby will violate or
conflict with any provision of documents or instruments under which it is
constituted or to which it is a party.  In addition, Landlord and Tenant each
warrants and represents to the other that none of (A) it, (B) its affiliates or
partners nor (C) to the best of its knowledge (without independent
investigation), its members, shareholders or other equity owners or any of their
respective employees, officers, directors, representatives or agents is a person
or entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control ("OFAC") of the
Department of the Treasury (including those named on OFAC's Specially Designated
and Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting

34

--------------------------------------------------------------------------------

 

Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism)
or other similar governmental action.

(l) This Lease shall be construed and interpreted in accordance with and
governed by the laws of the state in which the Building is located. Should any
provisions of this Lease require judicial interpretation, it is agreed that the
court interpreting or construing the same shall not apply a presumption that the
terms of any such provision shall be more strictly construed against one party
or the other by reason of the rule of construction that a document is to be
construed most strictly against the party who itself or through its agent
prepared the same, it being agreed that the agents of all parties hereto have
participated in the preparation of this Lease.

(m) The term Landlord as used in this Lease so far as covenants or obligations
on the part of Landlord are concerned shall be limited to mean and include only
the owner or owners at the time in question of the Landlord's interest in the
Building.  Tenant acknowledges and agrees, for itself and its successors and
assigns, that no trustee, director, officer, employee or agent of Landlord or
any of its affiliates shall be personally liable for any of the terms, covenants
or obligations of Landlord hereunder.

(n) Each covenant of Landlord and Tenant under this Lease is independent of each
other covenant under this Lease, and no default by either party in performance
of any covenant shall excuse the other party from the performance of any other
covenant.

(o) Tenant shall deliver to Landlord, within ten (10) business days of
Landlord’s written demand made not more than once per Lease Year (except in the
event of a sale, financing or refinancing of the Building), copies of Tenant’s
financial statements (most recent annual and year-to-date), including a balance
sheet, income statement and cash flow statement, certified as true and complete
by Tenant’s principal financial officer or Tenant’s outside auditor.  Landlord
agrees to hold such information in confidence and not to disclose such
information to anyone other than Landlord’s current lender or a lender in
connection with a financing of the Building or a purchaser in connection with a
sale of the Building.

(p) Landlord reserves the right to change the name of the Building.

(q) If either party commences an action, proceeding, demand, claim, action,
cause of action or suit against the other party arising out of or in connection
with this Lease, then the substantially prevailing party shall be reimbursed by
the other party for all reasonable costs and expenses, including reasonable
attorneys' fees and expenses, incurred by the substantially prevailing party in
such action, proceeding, demand, claim, action, cause of action or suit, and in
any appeal in connection therewith (regardless of whether the applicable action,
proceeding, demand, claim, action, cause of action, suit or appeal is
voluntarily withdrawn or dismissed).

(r) Tenant, for itself and all persons claiming through or under Tenant, hereby
expressly waives any and all rights which are or may be conferred upon Tenant by
any present or future law to redeem the Premises, or to any new trial in any
action or ejectment under any provision of law, after re-entry thereupon by
Landlord, or after any warrant to dispossess or judgment in ejectment.  If
Landlord shall acquire possession of the Premises by summary proceedings or in
any other lawful manner without judicial proceedings, it shall be deemed a
“re-entry” as that term is used herein.

(s) Any diminution or obstruction of light, air or view by any structure that
may be erected on lands adjacent to the Building shall not affect this Lease or
impose any liability on Landlord.  Tenant shall not acquire any right or
easement for the use of any door or passageway in any portion of the Building,
except the easement of necessity for ingress and egress, if any, in the doors
and passageway(s) directly connecting with the Premises.

35

--------------------------------------------------------------------------------

 

(t) Intentionally deleted.

(u) Tenant will give the owners or holders of any ground lease, mortgage, deed
of trust or security agreement encumbering the Building and/or the Land
(“Lienholder”), by registered mail, a copy of any notice of default Tenant
serves on Landlord, provided that Landlord or Lienholder previously notified
Tenant (by way of notice of assignment of rents and leases or otherwise) of the
address of Lienholder.  Tenant further agrees that if Landlord fails to cure
such default within the time provided in this Lease, then Tenant will provide
written notice of such failure to Lienholder and Lienholder will have an
additional thirty (30) days within which to cure the default.  Lienholder shall
have no obligation to cure (and shall have no liability or obligation for not
curing) any breach or default by Landlord, except to the extent that Lienholder
agrees or undertakes otherwise in writing. If the default cannot be cured within
the additional thirty (30) day period, then Lienholder will have such additional
time as may be necessary to effect the cure if, within the thirty (30) day
period, Lienholder has commenced and is diligently pursuing the cure (including
without limitation commencing foreclosure proceedings if necessary to effect the
cure).

(v) [intentionally deleted]

(w) Landlord and Tenant acknowledge and agree that the terms of this Lease and
the negotiations which led to the execution of this Lease are confidential in
nature.  Neither Landlord nor Tenant, except as may be required by law or in
connection with an actual or proposed sale or financing of the Building and/or
the Land or an actual or proposed assignment of this Lease or sublease of the
Premises or any portion hereof, shall communicate the terms or any other aspect
of the transaction with, nor deliver all or any portion of this Lease to, any
person or entity other than persons or entities providing professional services
or advice to Landlord or Tenant respectively.

29. Security.

(a) Security Deposit.  Concurrently with the execution and delivery of this
Lease by Tenant, Tenant shall deposit with Landlord a sum equal to Seventy-Five
Thousand Two Hundred Eight Dollars ($75,208.00) as a security deposit (the
“Security Deposit”).  The Security Deposit shall be held as security for the
performance and observance by Tenant of all of its obligations under the terms,
conditions and covenants of this Lease throughout the Term of this Lease.  If
Tenant performs and observes all of the terms, conditions and covenants of this
Lease which are required to be performed and observed by it, Landlord shall
return the Security Deposit, or balance thereof then held by Landlord, to Tenant
after the Expiration Date or after Tenant surrenders possession of the Premises,
whichever is later.  In the event of a default by Tenant in the payment of rent
or the performance or observance of any of the other terms, conditions or
covenants of this Lease, then Landlord may, at its option and without notice,
apply all or any part of the Security Deposit in payment of such rent or to cure
any other such default; and if Landlord does so, Tenant shall, upon request,
deposit with Landlord the amount so applied so that Landlord will have on hand
at all times throughout the Term of this Lease the full amount of the Security
Deposit. Landlord shall not be required to hold the Security Deposit as a
separate account, but may commingle it with Landlord’s other funds.  The use,
application or retention of the Security Deposit or any portion thereof by
Landlord shall not prevent Landlord from exercising any other right or remedy
provided by this Lease or by law (it being intended that Landlord shall not
first be required to proceed against the Security Deposit) and shall not operate
as a limitation on any recovery to which Landlord may otherwise be entitled.

In the event of a sale or any other transfer of the Building, Landlord shall
have the right to transfer the Security Deposit to its purchaser and Landlord
shall thereupon be released by Tenant from all responsibility for the return of
such deposit; and Tenant agrees to look solely to such purchaser for the return
of such deposit.  In the event of an assignment of this Lease, the Security
Deposit shall be deemed to be held by Landlord as a deposit

36

--------------------------------------------------------------------------------

 

made by the assignee, and Landlord shall have no further responsibility for the
return of such deposit to the assignor.

(b) Notwithstanding anything to the contrary set forth in this Section 29,
provided that (i) Tenant has not assigned its interest in this Lease (other than
pursuant to an assignment not requiring Landlord’s consent), (ii) no default
beyond any applicable notice and cure period hereunder shall have occurred,
(iii) there is not then occurring any event or occurrence of which Tenant has
been given notice by Landlord and which if not cured within the applicable time
period set forth in this Lease would constitute a default beyond any applicable
notice and cure period and which is not so cured (collectively, the "Reduction
Requirements"), as of the last day of the thirty-first (31st) month of the Lease
Term, the Security Deposit shall be reduced by $37,604.00 (the "Reduction
Amount”), promptly after receipt of Tenant's written request therefor, Landlord
shall return to Tenant the Reduction Amount; provided, however, that in no event
shall the Security Deposit be reduced to less than $37,604.00.

30. Parking. Tenant, its permitted subtenants, licensees, invitees, agents,
contractors, subcontractors and employees shall be permitted to use parking
spaces on the Land or Building not in excess of 3.0 spaces per 1,000 rentable
square feet in the Premises from time to time; initially, forty-eight (48)
spaces.  All such spaces, and use of parking spaces (whether or not designated
by Landlord as “visitor parking”) for visitor parking by Tenant’s invitees, are
available on a first-come, first-served, non-exclusive basis, to all tenants in
the Building, shall be unmarked and unreserved, and shall be free of charge
throughout the Lease Term (as it may be extended or renewed).  Notwithstanding
the foregoing, out of such allotment, Landlord shall provide two (2) designated
reserved spaces in the Building’s covered parking area which shall also be free
of charge.  In the event Tenant requests signage to designate such reserved
spaces as being specifically reserved for use by Tenant, such signage shall be a
Tenant’s sole cost and expense.  At such time and under such circumstances as
Landlord deems appropriate, Landlord may provide attendant parking or such other
system or management of parking as it deems necessary or
desirable.  Notwithstanding anything contained herein, if any governmental
regulation or ordinance is enacted or amended after the Effective Date of this
Lease so as to require a modification in Tenant's number of parking spaces,
Landlord reserves the right to make such modification without modifying in any
way the rent due hereunder or any other obligations of Tenant.  Tenant shall not
use parking for overnight storage of vehicles.  Landlord assumes no
responsibility and shall not be liable for any vehicle damage or theft to
vehicles located in the parking lot, theft of personal property or personal
injury sustained by any person in or about the parking lot.

[SIGNATURE PAGE FOLLOWS]

37

--------------------------------------------------------------------------------

 

LEASE AGREEMENT SIGNATURE PAGE

(9600 Blackwell Road - Suite 210)

IN WITNESS WHEREOF, Landlord and Tenant, intending to be legally bound, have
duly executed this Lease as of the Effective Date.

 

LANDLORD:

 

TNREF III 9600 Blackwell, LLC,

a Delaware limited liability company

 

 

 

By:

 

/s/ Fung Lin

Name:

 

Fung Lin

Title:

 

Principal

 

 

 

Date:

 

February 1, 2016

 

 

 

TENANT:

 

 

 

Regenxbio Inc., a Delaware corporation

 

 

 

By:

 

/s/ Kenneth Mills

Name:

 

Kenneth Mills

Title:

 

President & CEO

 

 

 

Date:

 

January 28, 2016

 

 

 

38

--------------------------------------------------------------------------------

 

EXHIBIT A

PLAN OF THE PREMISES

 

[g201603031137550904581.jpg]

 

 

 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT B

COMMENCEMENT MEMORANDUM

This Memorandum is given by TNREF III 9600 Blackwell, LLC ("Landlord") to
Regenxbio Inc. ("Tenant"):

1. Landlord and Tenant have entered into a Lease Agreement dated               ,
2016 (the "Lease"), pursuant to which Landlord leases to Tenant and Tenant
leases from Landlord certain premises known as Suite 2     within the building
located at 9600 Blackwell Road, Rockville, Maryland (the "Premises").  All
capitalized terms used herein and not otherwise defined herein shall have the
same meanings given to them in the Lease.

2. Landlord and Tenant hereby confirm that:

(a) The Commencement Date of the Lease Term is                      ;

(b) The Expiration Date of the Lease Term is                            ;

(c) The Rent Commencement Date under the Lease is                   ;

(d) The suite number of the Premises is                                  ;

(e) The rentable square footage of the Premises is                        ;

(f) The rentable square footage of the Building is                        ;

(g) Tenant’s Proportionate Share of Excess Expenses is                 .

3. Tenant confirms that:

(a) It has accepted possession of the Premises;

(b) The improvements required to be furnished by Landlord under the Lease have
been completed (subject to any corrective work or punchlist items of which
Tenant has notified Landlord in accordance with the Lease);

(c) Landlord has fulfilled all of its duties of an inducement nature;

(d) No modifications have been made to the Lease after it was signed by Landlord
and Tenant; and

(e) Except as provided in Paragraph 6 of the Basic Lease Provisions to the
Lease, there are currently no set-offs or credits against Rent, and except as
provided in Section 2(a) of the Lase, no Rent has been prepaid.

4. This Memorandum is intended only to confirm the matters herein set forth and
does not otherwise modify or supplement the Lease.

C-1

--------------------------------------------------------------------------------

 

 

LANDLORD:

 

TNREF III 9600 Blackwell, LLC,

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

                   , 2016

 

 

 

TENANT:

 

 

 

Regenxbio Inc., a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

                   , 2016

C-2

--------------------------------------------------------------------------------

 

EXHIBIT C

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations:

1.

Tenant shall not alter any lock or install any new or additional locks or bolts
on any doors or window of the Premises without obtaining Landlord’s prior
written consent, which consent Landlord shall not unreasonably withhold,
condition or delay, which conditions may include requiring Tenant to provide a
copy of any such keys.  Tenant shall bear the cost of any lock changes or
repairs required by Tenant.  

2.

The Lease outlines the number of keys furnished to Tenant. Any additional keys
required by Tenant must be obtained from Management Office at a reasonable
Building-standard cost to be established by Landlord.

3.

All doors opening to public corridors shall be kept closed at all times except
for normal ingress and egress to the Premises, unless electrical holdbacks have
been installed.

4.

Landlord reserves the right to close and keep locked all entrance and exit doors
during hours when the Building is closed. Tenant, its employees and agents must
be sure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the Business Hours for the Building.  Any
tenant, its employees, agents or any other person entering the Building at any
time when it is so locked, or any time when it is considered to be after
Business Hours for the Building, will be required to use their access card to
gain entry into the Building.  The Landlord and his agents shall in no case be
liable for damages for any error with regard to the admission to or exclusion
from the Building of any person.  In case of invasion, mob, riot, public
excitement, or other commotion, Landlord reserves the right to prevent access to
the Building during the continuance of same by any means it deems appropriate
for the safety and protection of life and property.

5.

Landlord shall have the right to reasonably prescribe the weight, size and
position of all safes and other heavy property brought into the Building.  Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the
weight.  Landlord will not be responsible for loss of or damage to any such safe
or property in any case.  All damage done to any part of the Building, its
contents, occupants or visitors by moving or maintaining any such safe or other
property shall be the sole responsibility of Tenant and any expense of said
damage or injury shall be borne by Tenant.

6.

No furniture, freight, packages, supplies, equipment or merchandise will be
brought into or removed from the Building or carried up or down in the
elevators, except upon prior notice to the Management Office, and in such
reasonable manner, in such specific elevator, and between such hours as shall be
designated by Landlord.  Tenant shall provide the Management Office with no less
than 24 hours prior notice of the need to utilize an elevator for any such
purpose, so as to provide Landlord with a reasonable period to schedule such use
and to install padding or take other actions or prescribe procedures as are
appropriate to protect against damage to the elevators or other parts of the
Building.   In no event shall Tenant’s use of the elevators for any such purpose
be permitted during the Building’s Business Hours.

7.

Subject to the terms and conditions of the Lease, Landlord shall have the right
to control and operate the public portions of the Building, the public
facilities, the heating and air conditioning, and any other facilities furnished
for the common use of tenants, in such manner as is customary for comparable
buildings in the vicinity of the Building.

C-3

--------------------------------------------------------------------------------

 

8.

The requirements of Tenant will be attended to only upon application at the
Building office location designated by Landlord.  Employees of Landlord shall
not perform any work or do anything outside their regular duties unless under
special instruction from Landlord. 

9.

Tenant shall not unreasonably disturb, or solicit, or canvass any occupant of
the Building and shall cooperate with Landlord or Landlord’s agents to prevent
same.

10.

The toilet rooms, urinals, wash bowls and other apparatus shall not be used for
any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein.

11.

Tenant shall not overload the floor of the Premises, and except for Cosmetic
Alterations, shall not mark, drive nails or screws, or drill into the
partitions, woodwork or plaster or in any way deface the Premises or any part
thereof without Landlord’s consent.

12.

Except for vending machines intended for the sole use of Tenant’s employees and
invitees, no vending machine or machines of any description other than
fractional horsepower office machines shall be installed, maintained or operated
upon the Premises without the written consent of Landlord.

13.

Tenant shall not use or keep in or on the Premises of the Building any kerosene,
gasoline or other flammable or combustible fluid or material except for typical
quantities of office and cleaning supplies provided they are stored and used in
accordance with applicable Laws.

14.

Tenant shall not use any method of heating or air conditioning other than that
which is supplied by Landlord, without the prior written consent of Landlord.

15.

Tenant shall not use, keep, or permit to be used or kept, any foul or noxious
gas or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner reasonably offensive or objectionable to Landlord
or other occupants of the Building by reason of noise, odors, or vibrations, or
interfere in any way with other Tenants or those having business therein.

16.

Tenant shall not bring into or keep within the Building or the Premises any
animals (other than bona fide service animals), birds, or any vehicles including
bicycles.

17.

Cooking shall not be done or permitted by any tenant on the Premises, nor shall
the Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes.  Notwithstanding the foregoing,
Underwriters Laboratory-approved equipment and microwave ovens may be used on
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages, provided that such use is in accordance with applicable federal,
state and city laws, codes, ordinances, rules and regulations, and does not
cause odors outside the Premises which are objectionable to Landlord and other
Tenants.

18.

Landlord will reasonably approve where and how telephone and telegraph wires are
to be introduced to the Premises.  No boring or cutting for wires shall be
allowed without the consent of Landlord, such consent not to be unreasonably
withheld, conditioned or delayed.  The location of telephone, call boxes and
other office equipment affixed to the Premises shall be subject to the
reasonable approval of Landlord.

19.

Landlord reserves the right to exclude or expel from the Building any person
who, in the reasonable judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.

C-4

--------------------------------------------------------------------------------

 

20.

Tenant, its employees and agents shall not loiter in the entrances or corridors,
nor in any way obstruct the sidewalks, lobby, halls, stairways or elevators, and
shall use the same only as a means of ingress and egress for the Premises. 

21.

Tenant shall not waste electricity, water or air conditioning and agrees to
reasonably cooperate with Landlord (at no material out-of-pocket cost to Tenant)
to ensure the most effective operation of the Building’s heating and air
conditioning system, and shall refrain from attempting to adjust any
controls.  Such cooperation includes the closing of interior blinds, disallowing
the sunrays to shine directly into areas adjacent to exterior windows.

22.

Tenant shall store all trash and garbage within the interior of the
Premises.  No material shall be placed in the trash boxes or receptacles if
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the city in
which the Building is located without violation of any law or ordinance
governing such disposal.  All trash, garbage and refuse disposal shall be made
only through entryways and elevators provided for such purposes at such times as
Landlord shall designate.

23.

Tenant shall comply with all safety, fire protection and evacuation procedures
and regulations, as reasonably established by Landlord on a non-discriminatory
basis with respect to all similarly situated tenants, or as promulgated by any
governmental agency with jurisdiction over the Building or  its operations.

24.

Subject to Section 11 of the Lease, Tenant shall assume any and all
responsibility for protecting the Premises from theft, robbery and pilferage,
which includes keeping doors locked and other means of entry to the Premises
closed when the Premises are not occupied.

25.

Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants. This shall not prevent Landlord
from thereafter enforcing any such Rules and Regulations against any or all
tenants of the Buildings.

26.

No awnings or other projects shall be attached to the outside walls of the
Building without the prior written consent of Landlord.  No curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises without prior written consent of
Landlord.  All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Building must be fluorescent and/or of a quality, type, design
and bulb color reasonably approved by Landlord.

27.

The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways and other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills.

28.

The washing and/or detailing of or the installation of windshields, radios,
telephones in or general work on automobiles shall not be allowed on the
Premises.

29.

Food vendors shall be allowed in the Building upon receipt of a written request
from the Tenant.  The food vendor shall service only the tenants that have a
written request on file in the Management Office.  Under no circumstance shall
the food vendor display their products in a public or common area including
corridors and elevator lobbies.  Any failure to comply with this rule shall
result in immediate permanent withdrawal of the vendor from the Building.

C-5

--------------------------------------------------------------------------------

 

30.

Tenant shall reasonably comply with requests by the Landlord concerning
informing their employees of items of importance to the Landlord relating to the
Building and its operations. 

31.

Tenant shall comply with any non-smoking ordinance adopted by any applicable
governmental authority. In addition, Landlord reserves the right to designate,
in Landlord’s sole discretion, the only outside areas of the Premises where
smoking shall be permitted.

Subject to Section 8(b) of the Lease, Landlord reserves the right at any time to
change or rescind any one or more of these Rules and Regulations, or to make
such other and further reasonable Rules and Regulations as in Landlord’s
judgment may from time to time be necessary for the Management, safety, care and
cleanliness of the Premises and Building, and for the preservation of good order
therein, as well as for the convenience of other occupants and
tenants.  Landlord shall not be responsible to Tenant or to any other person for
the non-observance of the Rules and Regulations and Tenant shall agree to abide
by these rules as a condition of its occupancy of the Premises.

 

 

 

C-6

--------------------------------------------------------------------------------

 

EXHIBIT D

SPECIAL STIPULATIONS

1. Option to Renew. Tenant shall have the right to extend the term of this Lease
for all of the Premises for one (1) additional five (5) year lease term (the
"Renewal Term"), upon the following conditions:

a. Tenant is not in default beyond applicable notice and cure period either at
the time Tenant exercises such renewal option or at the commencement of the
Renewal Term, nor has it been in default beyond applicable notice and cure
periods more than two (2) times within the immediately preceding two (2) year
period;

b. Tenant has not previously assigned the Lease or sublet more than 25% of the
Premises other than pursuant to an assignment or sublease not requiring
Landlord’s consent;

c. Tenant has delivered to Landlord written notice of its intention to exercise
this option not less than nine (9) months (nor more than 365 days) prior to the
end of the Lease Term;

d. All lease terms for the Renewal Term shall be the same as in the Lease,
except that the Annual Fixed Rent and Landlord concessions, if any, for the
Renewal Term shall be at the then current “fair market rental rate” for renewal
transactions for similar space in comparable office buildings in the North
Rockville, Maryland submarket (the “Market”), taking into consideration all then
market concessions (including, without limitation, tenant allowances and free
rent), as negotiated in good faith between willing landlords and tenants under
no compulsion.  The fair market rental rate shall be determined as follows:

(1) For a period of thirty (30) days after receipt of Tenant's notice, Landlord
and Tenant shall negotiate in good faith the fair market rental rate;

(2) If the parties are unable to agree on the new fair market rental rate, then
Landlord and Tenant shall each select an appraiser in the person of an
experienced real estate broker, each of whom must have at least ten (10) years
commercial leasing experience in the Market, within forty-five (45) days after
Landlord's receipt of Tenant's notice;

(3) The two appraisers shall confer to see if they can agree on the fair market
rental rate for space in the Market as of the time the applicable Renewal Term
is to begin; and, if they reach agreement, the rate upon which they agree shall
become the new Fixed Rent for the first year of the Renewal Term;

(4) If the two appraisers cannot reach agreement, then each shall designate the
rate which he or she believes is the appropriate new fair market rental
rate.  Unless either Landlord agrees to the rate specified by Tenant's appraiser
or vice versa, the two appraisers shall agree on a third appraiser, who shall
have no less than the minimum experience required of the initial two appraisers,
within fifteen (15) days after both appraisers have been designated;

(5) The third appraiser shall determine which of the two appraisals for the new
fair market rental rate more accurately represents the new fair market rental
rate which the third appraiser believes is the appropriate new fair market
rental rate.  Upon such determination, the new fair market rental rate selected
by the third appraiser shall be used and be binding on Landlord and Tenant;

(6) If Landlord or Tenant fails to comply with the time guidelines in this
section, then the fair market rental rate submitted by the other shall
automatically apply and be binding on Landlord and Tenant; and

-1

--------------------------------------------------------------------------------

 

(7) Each party shall bear the expense of its own appraiser and shall divide
equally the expense of the third appraiser.

f. If the new fair market rental rate has not been determined or agreed to as
provided in this Section prior to the end of the Lease Term, the Lease shall be
extended for the Renewal Term at an interim Annual Fixed Rent rate equal to the
rate in effect during the last month of the Lease Term and upon such
determination of or agreement to the new fair market rental rate, the Annual
Fixed Rent shall be retroactively adjusted.  The renewal option is personal to
Tenant and any Tenant Affiliate-assignee of Tenant and is non-transferable other
than such Tenant Affiliate-assignee.

2. Right of First Offer.  After the initial lease-up of the Additional Space
(hereinafter defined) and during the Lease Term (including any renewals
thereof), Tenant shall have a continuous first right of offer to lease any
available office space on the second floor (the "Additional Space") in the
Building at 100% of the fair market rental rate for new or expansion space (as
determined by Landlord acting in good faith) for the Additional Space as of the
date of delivery of the Additional Space to the Tenant, provided:

a. This right of first offer is subordinate to the rights of (i) any current
tenant in the Additional Space to renew, extend or otherwise negotiate a new
lease or extension for the Additional Space; (ii) all future tenants in such
space, to renew or extend their leases; and (iii) existing tenants in the
Building which may have prior rights to the Additional Space as of the Effective
Date of this Lease;

b. Tenant is not in default beyond applicable notice and cure period under this
Lease, either at the time the Additional Space becomes available or at the time
Tenant is to take occupancy of the Additional Space;

c. Tenant has not previously assigned the Lease or sublet more than 25% of the
Premises other than pursuant to an assignment or sublease not requiring
Landlord’s consent;

d. [intentionally deleted];

e. Tenant must lease all of the Additional Space offered;

f. Tenant exercises its right of first offer as provided in this Section by
delivering to Landlord written notice of such exercise within five (5) business
days after Landlord has notified Tenant that the Additional Space is available,
which notice shall state the anticipated delivery date of the Additional Space
and Landlord’s determination of the fair market rental rate therefor;

g. The addition of the Additional Space to the Premises shall be upon all the
terms and conditions of the Lease as modified by the delivery date set forth in
Landlord’s offer notice to Tenant and the determination of the fair market
rental rate therefor as provided herein, and shall be coterminous with the then
Lease Term; and

h. This right of first offer must be exercised with at least three (3) years
remaining in the then Lease Term unless Tenant concurrently exercises the Option
to Renew pursuant to Section 1 of this Exhibit D.

If Tenant fails to comply with each of the above conditions within the time
specified, all time periods herein for Tenant being of the essence, then this
right of first offer will lapse and be of no further force and effect, and
Landlord shall have the right to lease all or any part of the offered Additional
Space to a third party under the same or any other terms and conditions, whether
or not such terms and conditions are more or less favorable than those offered
to Tenant.  

D-2

--------------------------------------------------------------------------------

 

This right of first offer to lease the Additional Space is personal to Tenant
and any Tenant Affiliate-assignee of Tenant and is non-transferable other than
such Tenant Affiliate-assignee.

3. Early Termination Option.  Tenant shall have the right to terminate the Lease
with respect to all of the Premises at the end of the sixty-seventh (67th) full
month of the Term (the “Early Termination Date”), subject to the following: (a)
Tenant delivers a written notice (“Termination Notice”) to Landlord of its
intention to terminate at least nine (9) months prior to the Early Termination
Date, time being of the essence; (b) Tenant is not in default beyond any
applicable notice and cure period under the Lease from the time the Early
Termination Notice is delivered until the Early Termination Date; and (c) Tenant
delivers to Landlord a payment (“Termination Fee”) equal to the following
unamortized costs incurred by Landlord in this transaction, to include the
Improvements Allowance, abated Fixed Rent, reasonable attorneys’ fees, and
brokerage commissions, calculated on a straight line basis, including interest
thereon from the Commencement Date until the Early Termination Date, at the rate
of eight percent (8%) per annum.  Landlord shall advise Tenant by written notice
of the amount of the Termination Fee within ten (10) days of receipt of the
Termination Notice (which notice shall include a reasonably detailed calculation
of such amount) and Tenant shall pay the Termination Fee within thirty (30) days
thereafter.  If Tenant fails to timely comply with any of the provisions of this
Section, at Landlord’s sole option, Tenant's Termination Notice shall be deemed
ineffective and the Lease shall expire on its otherwise scheduled termination
date.

 

 

 

D-3

--------------------------------------------------------------------------------

 

EXHIBIT E

WORK LETTER

In consideration of the mutual covenants and agreements contained in this Lease
and in this Exhibit E, Landlord and Tenant do hereby expressly agree as follows:

1. Tenant's Authorized Representative.  Tenant designates Jerome Jackson
("Tenant's Authorized Representative") as the person authorized to represent
Tenant in issues related to this Exhibit.

2.Tenant’s Work.  Except as set forth in Section 4 of the Lease, Landlord shall
not have any obligation whatsoever with respect to the finishing of the Premises
for Tenant's use and occupancy, and the Premises shall be delivered in its “as
is” condition.  Any connections to pipes, ducts and conduits for the mechanical,
electrical and plumbing systems in the Building shall be made by Tenant, at
Tenant's sole cost and expense.  All of the work to be performed in initially
finishing and completing the Premises  (collectively, "Tenant's Work") shall be
performed by Tenant pursuant to this Exhibit E and Section 6 (and all other
applicable provisions including insurance, damage and indemnification
provisions) of the Lease and such work shall be deemed to be alterations for all
purposes of the Lease; provided, however, that all such work involving
structural, electrical, mechanical, glass/glazing, fire protection or plumbing
work, the heating ventilation and air conditioning system of the Premises or the
Building, and the roof of the Building shall, at Landlord's election, be
performed by Landlord's designated contractor or subcontractor at Tenant's
expense (provided the cost therefor is reasonable and competitive).  Tenant
acknowledges that Tenant's Work is being accomplished for its own account,
Landlord having no responsibility or obligation in respect thereof other than
(i) ensuring that any work performed by Landlord's designated contractor or
subcontractor as provided in the preceding sentence is timely and properly
performed and (ii) providing the Improvements Allowance, all in accordance with
the requirements of this Exhibit E.

3. Costs.

(a) Subject to application of the Improvements Allowance, Tenant shall pay to
Landlord a construction supervision fee in the amount of one percent (1%) of the
total hard costs of Tenant’s Work.  Any amounts payable by Tenant to Landlord
pursuant to this Exhibit shall be considered additional rent subject to the
provisions of the Lease.

(b) Landlord shall provide Tenant an allowance (the "Improvements Allowance")
equal to the product of Forty-Five and 00/100 Dollars ($45.00), multiplied by
the number of square feet of rentable area in the Premises (i.e.,
$725,220.00).  The Improvements Allowance is provided in order to help Tenant
finance the hard and soft costs of Tenant's Work (including, without limitation,
demolition and hard construction costs; materials and sales taxes thereon;
architectural, engineering and design fees; construction management fees
(including Landlord’s construction supervision fee); premiums for insurance and
bonds; costs of utilities; and costs of permits and inspections; but not
including costs of furniture, fixtures or cabling except as hereinafter
provided).  Notwithstanding the foregoing, Tenant may request that up to Five
and 00/100 Dollars ($5.00) per square foot of rentable area in the Premises
(i.e., $80,580.00) be applied to its moving expenses, and purchase and
installation of furniture, fixtures and cabling.  Landlord shall have no duty to
advance any portion of the Improvements Allowance until satisfaction of the
following condition:  there shall have been no Event of Default under the
Lease.  Within thirty (30) days of written request of Tenant (which requests may
be made no more than once every thirty (30) days), Landlord shall pay Tenant, or
at Tenant's option Tenant’s contractors, directly for the reasonable expenses
incurred in constructing such tenant improvements to the extent of the
Improvements Allowance, provided:  (A) such request is accompanied by a copy of
the invoice for such expenses; (B) copies of all  bills, vouchers, change orders
and other information relating to the expenses for

E-1

--------------------------------------------------------------------------------

 

which reimbursement is being sought as may be requested by Landlord shall be
made available to Landlord by Tenant; (C) the work and materials for which
payment is requested are in complete accordance with the final working drawings
approved by Landlord; (D) the work for which payment is requested has been
performed both by a contractor and in accordance with a construction contract
approved by Landlord; and (E) the work and materials for which payment is
requested have been physically incorporated into the Premises, free of any
security interest, lien or encumbrance fully in accordance with Article IX of
the Lease. Notwithstanding anything above to the contrary, Landlord shall not be
required to reimburse Tenant for any invoice received after the second (2nd)
Lease Year.  Tenant shall not be entitled to any credit, cash or otherwise, for
any unused portion of the Improvements Allowance.

4. Schedule.  If any plans and drawings are prepared by Landlord's architect or
engineer, such plans and drawings will be prepared on Tenant's behalf and Tenant
shall be solely responsible for the timely completion of all plans and drawings
and for their compliance with all Laws.  Tenant shall submit to Landlord for
review and approval, a “Space Plan” (i.e., a space plan drawn to scale, which
shall include, as Landlord reasonably deems necessary, all partition types and
locations; all doors and hardware requirements; all light fixtures and exit
lights; all finish materials including glass, wall and floor finishes; all
special ceiling conditions; all cabinetry and millwork with elevations and
details; all modifications to existing base building HVAC equipment, all
electrical receptacles; all data and voice locations; all floor load
requirements which exceed eighty (80) pounds per square foot live load and
twenty (20) pounds per square foot dead load; and the seating capacity of all
conference rooms and furniture workstation areas; and all other information
Landlord reasonably requests).  Within seven (7) business days after delivery of
the Space Plan to Landlord, Landlord shall either approve such Space Plan or
notify Tenant of the specific item(s) of such Space Plan of which Landlord
disapproves and a detailed description of the reason(s) for such
disapproval.  If Landlord disapproves the Space Plan, Tenant shall revise and
resubmit same to Landlord for approval (the “Revised Space Plan”).  If Landlord
does not respond to the Space Plan or the Revised Space Plan within five (5)
business days after receipt of a second notice from Tenant requesting Landlord
to approve same, such Space Plan or Revised Space Plan shall be deemed approved
by Landlord as most recently submitted.  The above process shall be repeated
until such time as Landlord has approved the Revised Space Plan.  Following
Landlord’s approval or deemed approval of the Space Plan or the Revised Space
Plan, Tenant shall submit to Landlord “Final Construction Drawings” (i.e., the
architectural, mechanical and engineering working drawings that define the total
scope of work to be performed by Tenant, based on and consistent with the Space
Plan or Revised Space Plan as approved by Landlord and in sufficient detail to
secure required permits from the local jurisdiction and that include, without
limitation:  key plan; all legends and schedules; construction plan; reflected
ceiling plan; telephone and electrical outlet location plan; finish plan; and
all architectural details, elevations and specifications necessary to construct
the Premises).  Within ten (10) business days after delivery of the Final
Construction Drawings to Landlord, Landlord shall either approve such Final
Construction Drawings or notify Tenant of the specific item(s) of such Final
Construction Drawings of which Landlord disapproves and a detailed description
of the reason(s) for such disapproval.  If Landlord disapproves the Final
Construction Drawings, Tenant shall revise and resubmit same to Landlord for
approval (the “Revised Final Construction Drawings”).  If Landlord does not
respond to the Final Construction Drawings or the Revised Final Construction
Drawings within five (5) business days after receipt of a second notice from
Tenant requesting Landlord to approve same, such Final Construction Drawings or
Revised Final Construction Drawings shall be deemed approved by Landlord as most
recently submitted.  The above process shall be repeated until such time as
Landlord has approved or is deemed to have approved the Revised Final
Construction Drawings.  The deadlines specified in this Paragraph shall apply
whether plans and drawings are prepared by Landlord's architect or engineer or
an architect or engineer selected by Tenant.  All deadlines must be met in order
to allow Landlord sufficient time to review plans and drawings and discuss with
Tenant any changes thereto which Landlord believes to be necessary or
desirable.  The parties intend for each such deadline to be the applicable
deadline, even if any such deadline is before the date the Lease is
executed.  All of Tenant’s plans shall be prepared by a licensed architect and,
if applicable, a

E-2

--------------------------------------------------------------------------------

 

licensed engineer, as reasonably approved by Landlord.  Landlord hereby approves
OPX as Tenant’s architect and AHA as Tenant’s engineer.

5. Approval.  Landlord’s approval rights as to the Final Construction Drawings
shall be limited to a review thereof to confirm that: (i) they are consistent
with the Space Plan or Revised Space Plan as approved by Landlord, and (ii) the
improvements comply with all applicable Laws. Such approval shall not constitute
either (a) approval of any delay caused by Tenant or a waiver of any right or
remedy that may arise as a result of such delay, or (b) Landlord's
representation that such approved plans, drawings or changes comply with all
Laws.  Any deficiency in design or construction, although same had prior
approval of Landlord, shall be solely the responsibility of Tenant.  All
materials and equipment furnished by Tenant shall be new or like new and all
work shall be done in a first class workmanlike manner.

6. General Requirements.

(a) Tenant construction shall proceed only on the basis of the Final
Construction Drawings or Revised Final Construction Drawings as approved or
deemed approved by Landlord.  Tenant may request changes to such Final
Construction Documents or Revised Final Construction Drawings.  Any changes
shall be subject to Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed, to the extent Landlord’s approval
was originally required with respect thereto pursuant to Paragraph 5
above.  Upon approval (or deemed approval) of the Final Construction Drawings or
Revised Final Construction Drawings, Landlord shall not be entitled to
subsequently disapprove any changes therein unless such changes result in a
material change to, material deviation from or material addition to the
improvements identified in the Final Construction Drawings or Revised Final
Construction Drawings previously approved or deemed approved by
Landlord.  Within five (5) business days after delivery of a requested change to
the approved or deemed approved Final Construction Drawings or Revised Final
Construction Drawings to Landlord, Landlord shall either approve such requested
change or notify Tenant of the specific item(s) of such requested change of
which Landlord disapproves and a detailed description of the reason(s) for such
disapproval.  If Landlord disapproves the requested change to the approved or
deemed approved Final Construction Drawings or Revised Final Construction
Drawings, Tenant shall revise and resubmit same to Landlord for approval (the
“revised requested change”).  If Landlord does not respond to the requested
change or the revised requested change to the approved or deemed approved Final
Construction Drawings or Revised Final Construction Drawings within three (3)
business days after receipt of a second notice from Tenant requesting Landlord
to approve same, such requested change or the revised requested change shall be
deemed approved by Landlord as most recently submitted.   Any material changes
that occur during actual construction that are not approved by Landlord shall
require alterations at Tenant's expense to restore compliance with the Final
Construction Drawings or Revised Final Construction Drawings as previously
approved or deemed approved by Landlord.  No drawings are considered "approved"
unless they bear Landlord's signature of approval or are deemed approved as
provided in Paragraph 4 or 6 hereof.

(b) Landlord shall have no obligation or responsibility to Tenant in respect of
minor deviations in the actual dimensions of the Premises.  Tenant shall have
the affirmative obligation to conduct an on site verification of all
measurements and dimensions prior to letting any contracts for the performance
of Tenant's Work and prior to ordering the fabrication of any trade fixtures.

(c) Upon Landlord's approval or deemed approval of the Final Construction
Drawings or Revised Final Construction Drawings, Tenant shall submit the
following to Landlord:

1. Names of general contractor (including main office name, address, phone and
fax, and, as soon as it becomes available, project manager name, direct phone,
fax, cell phone and email address, superintendent and field supervisor name,
direct phone, job phone, cell phone, fax and email address) and all

E-3

--------------------------------------------------------------------------------

 

subcontractors (with full contact information for office and field supervision
as listed above for general contractor), all of which shall be subject to
Landlord's reasonable approval;

2. [intentionally deleted];

3. Contractor's/subcontractors' bond (provided that no bond shall be required of
DPR or Hitt if used by Tenant as the general contractor);

4. insurance coverage as required by Article 10 of the Lease or Paragraph 13 of
this Exhibit as applicable;

5. Payment for Tenant's Work to be performed by Landlord at Tenant's expense, if
any;

6. Copy of building permit(s);

7. Completion schedule from Tenant's contractor;

8. Proof of utility application/deposit to Landlord;

9. [intentionally deleted]; and

10.Written acknowledgment by Tenant and its contractor that the Rules and
Procedures for Contractors attached as Schedule I to this Exhibit E shall be
adhered to during the performance of Tenant's Work.

7. Time for Commencement and Completion of Tenant's Work.  Tenant will perform
and complete Tenant's Work in compliance with the Rules and Procedures for
Contractors attached as Schedule I to this Exhibit E.

8. Non-Interference.  Any construction or other work that produces excessive
noise or otherwise unreasonably interferes with other tenants of the Building
shall be performed at times other than Building Hours.  Landlord may stop any
construction or other work that unreasonably interferes with the activities of
other tenants of the Building during Building Hours.

9. Obligations of Tenant Before Lease Term Begins.  Tenant shall perform
promptly such of its monetary and other obligations contained in this Exhibit
and the Lease as are to be performed by it whether the same accrue before or
after the Lease Commencement Date.

10.Completion of Tenant's Work.  At such time as Tenant's Work shall be
completed, Tenant, at its sole cost and expense and without cost to Landlord
shall:

(a) Furnish evidence satisfactory to Landlord that all of Tenant's Work has been
completed and paid for in full, that any and all liens therefor that have been
or might be filed have been discharged of record (by payment, bond, order of a
court of competent jurisdiction or otherwise) or waived, and that no security
interests relating thereto are outstanding;

(b) Reimburse Landlord for the cost of any Tenant's Work done for Tenant by
Landlord;

(c) Furnish to Landlord all permits and approvals with respect to Tenant's Work
that may be required from any governmental authority and any board of fire
underwriters or similar body for the use and occupancy of the Premises;

(d) Furnish Landlord with two (2) sets of complete "as built" drawings
(including, but not limited to, mechanical, electrical, plumbing,
fire-protection, fire-alarm and architectural as-built drawings) and CADD files
of the Premises;

(e) Furnish to Landlord certificates of the insurance required by Article 10 of
the Lease;

E-4

--------------------------------------------------------------------------------

 

(f) Furnish an affidavit from Tenant's architect certifying that all work
performed in the Premises is in accordance with the Final Construction Drawings
or Revised Final Construction Drawings previously approved or deemed approved by
Landlord as modified by any Landlord-approved changes thereto;

(g) Furnish all guaranties and/or warranties in accordance with this Exhibit;
and

(h) Furnish a certified HVAC Test and Balance Report (reasonably satisfactory to
Landlord).

11. Work Standards.  All of Tenant's Work shall be done and installed in
compliance with all Laws.

12. Permits.  As expeditiously as possible following Landlord's approval or
deemed approval of the Final Construction Drawings or Revised Final Construction
Drawings, Tenant shall file all applications, plans and specifications, pay all
fees and obtain all permits, certificates and other approvals required by the
jurisdiction in which the Building is located and any other authorities having
jurisdiction in connection with the commencement and completion of Tenant's
Work, and diligently and in good faith pursue same so that all permits and
approvals are issued as soon as practicable.  If minor modifications are at any
time required by government authorities to any such plans or specifications,
then Tenant shall make such modifications.  Tenant shall permit Landlord (and
Landlord agrees) to assist Tenant in obtaining all such permits and other
items.  Tenant shall obtain a Non-Residential Use and Occupancy Permit and all
other approvals required for Tenant to use and occupy the Premises and to open
for business to the public.  Copies of all building permits/occupancy permits
are to be forwarded to Landlord.

13. Contractor Insurance.  Tenant's contractors and subcontractors shall be
required to provide, in addition to the insurance required of Tenant pursuant to
Article XIII of the Lease, the following types of insurance:

(a) Builder's Risk Insurance.  At all times during the period between the
commencement of construction of Tenant's Work and the date (the “Opening Date”)
on which Tenant opens the Premises for business with the public with a valid
certificate of occupancy (or use and occupancy permit, as applicable) in place,
Tenant shall maintain, or cause to be maintained, casualty insurance in
Builder's Risk Form covering Landlord, Landlord's architects, Landlord's
contractor or subcontractors, Tenant and Tenant's contractors, as their interest
may appear, against loss or damage by fire, vandalism, and malicious mischief
and other such risks as are customarily covered by the so called "broad form
extended coverage endorsement" upon all Tenant's Work in place and all materials
stored at the site of Tenant's Work, and all materials, equipment, supplies and
temporary structures of all kinds incident to Tenant's Work and builder's
machinery, tools and equipment, all while forming a part of, or on the Premises,
or when adjacent thereto, while on drives, sidewalks, streets or alleys, all on
a completed value basis for the full insurable value at all times.  Said
Builder's Risk Insurance shall contain an express waiver of any right of
subrogation by the insurer against Landlord, its agents, employees and
contractors.

(b) Worker's Compensation.  At all times during the period of construction of
Tenant's Work, Tenant's contractors and subcontractors shall maintain in effect
statutory worker's compensation as required by the jurisdiction in which the
Building is located.

14. Contractor Liability.  Subject to Sections 10(d) and 11 of the Lease, Tenant
assumes the responsibility and liability for any and all injuries or death of
any or all persons, including Tenant's contractors and subcontractors, and their
respective employees, and for any and all damages to property to the extent
caused by, or resulting from or arising out of any act or omission on the part
of Tenant, its contractors or subcontractors or their respective
employees.  Tenant's contractors or subcontractors or their respective
employees, in the prosecution of Tenant's Work, and with respect to such work,
agree to indemnify and save free and harmless Landlord from and against all
losses and/or expenses, including reasonable legal fees and expenses which they
may suffer or

E-5

--------------------------------------------------------------------------------

 

pay as the result of any damage to the Building or claims or lawsuits due to,
because of, or arising out of any and all such injuries or death and/or damage,
whether real or alleged; and Tenant and Tenant's contractors and/or
subcontractors or their respective insurance companies shall assume and defend
at their own expense all such claims or lawsuits.  Tenant agrees to insure this
assumed liability in its policy of Broad Form Commercial General Liability
insurance and the certificate of insurance or copy of the policy that Tenant
will present to Landlord shall so indicate such contractual liability coverage.

15. Coordination.  Landlord and Tenant shall reasonably cooperate to coordinate
its respective work so that such work shall not materially interfere with, or
unreasonably delay the completion of, the work being performed by Tenant or
other lessees in the Building.  Tenant shall schedule and coordinate with
Landlord the construction of Tenant's Work (and the means and times of access to
and from the Premises by Tenant and Tenant's contractors, subcontractors,
deliverymen and agents) so as not to materially interfere with the normal
operations of the Building or the operations of or construction for other
tenants in the Building.  All use of elevators is subject to reasonable
scheduling by Landlord and governmental restrictions.

16. Roof.  Landlord retains the sole right to disallow any and all roof
penetrations by Tenant and roof installation of equipment and/or structures by
Tenant.

17. Loads.  No item shall be mounted on or hung from the interior or exterior of
the Building by Tenant without Landlord's prior written reasonable approval.  If
Tenant desires to mount or hang anything, Tenant shall notify Landlord of the
loads involved and shall pay all costs involved to mount or hang same.

18. Ducts.  Subject to the requirements of Section 20 of the Lease, Tenant shall
permit Landlord or its agent to install, maintain, repair and replace in the
ceiling space and/or under the concrete slab, adjacent to demising partitions
and free standing columns, electrical, water or other lines and/or ducts that
may be required to serve the Common Areas or others in the Building.

19. Contractor Responsibilities.  It shall be Tenant's responsibility to cause
each of Tenant's contractors and subcontractors to:

(a) Maintain continuous industry-standard protection of any premises adjacent to
the Premises in such a manner (including the use of lights, guardrails,
barricades and dust proof partitions where required) as to minimize the
occurrence of any damage to said adjacent premises by reason of the performance
of Tenant's Work.

(b) Secure all parts of Tenant's Work against accident, storm, and any other
hazard.  However, no barricades or other protective device shall extend more
than two (2) feet beyond the Premises.  In addition to the foregoing, Tenant's
barricade or other protective device shall be reasonably attractive in
appearance, shall extend across the frontage and full height of the Premises and
shall be of materials reasonably approved by Landlord.  Such partition shall not
materially interfere with Landlord's completion of Common Areas of the Building.

(c) If Tenant's construction is not complete so that the public is protected,
Landlord at its sole discretion may require Tenant to shield the Premises from
the public view, or Landlord may erect a temporary barrier across the entire
storefront and charge Tenant one hundred dollars ($100) per linear foot of
barrier.

(d) Comply strictly with the Rules and Procedures for Contractors set forth in
Schedule I to this Exhibit E, and Tenant agrees to be responsible for any
violations thereof.

E-6

--------------------------------------------------------------------------------

 

(e) Remove and dispose of, at Tenant's sole cost and expense, at least daily and
more frequently as Landlord may direct, all debris and rubbish caused by or
resulting from Tenant's Work, and upon completion, to remove all temporary
structures, surplus materials, debris and rubbish of whatever kind remaining on
any part of the Building or in proximity thereto which was brought in or created
in the performance of Tenant's Work (including stocking refuse).  If at any time
Tenant's contractors and subcontractors shall neglect, refuse or fail to remove
any debris, rubbish, surplus materials, or temporary structures, and such
failure is not promptly remedied after email or telephonic notice thereof to
Tenant's Authorized Representative, Landlord at its sole option may remove the
same at Tenant's expense without further notice.

(f) Entry into areas unrelated to the performance of Tenant's Work is
prohibited.

(g) Obtain a warranty from Tenant’s general contractor that Tenant's Work will
be free from any defects in workmanship and materials for a period of one (1)
year from the date of substantial completion thereof.  Replacement or repair of
such work shall include, without charge, all expenses and damages in connection
with such removal, replacement, or repair of all or any part of such work, or
any part of the Building which may have been damaged or disturbed thereby.  All
warranties or guarantees as to materials or workmanship or with respect to
Tenant's Work shall be contained in the contract or subcontract, which shall
provide that said guarantees or warranties shall inure to the benefit of both
Landlord and Tenant and be directly enforceable by either of them.  Tenant
covenants to give to Landlord any assignment or other assurance necessary to
effect such right of direct enforcement.

20. Utilities.  In connection with utility service to the Premises, all
applications, deposits, installation charges and arrangement for the same
(except those provided by Landlord) shall be the sole responsibility of
Tenant.  From and after the Lease Commencement Date, all utility charges shall
be paid pursuant to the terms of the Lease.

 

 

 

E-7

--------------------------------------------------------------------------------

 

SCHEDULE I TO EXHIBIT E

RULES AND PROCEDURES FOR CONTRACTORS

 

[g201603031137571844582.jpg]

BUILDING RULES AND REGULATIONS

AGREEMENT FOR INTERIOR CONSTRUCTION

 

Project: 9600 Blackwell Road Construction Projects

 

Contractor/Sub-contractors, Suppliers, Material Men, etc., shall be advised of
the following building rules and regulations concerning their proper conduct
with1n the building.   All referenced material, labor, services, taxes, after
hours costs, shipping, permits, fees or construction and/or other reference
processes performed by Contractor, shall be hereinafter referred to as "Work"
When AlA  Document A107  is the contract, the "Owner," "Landlord" and "Building
Management" may be one and the same.

It is the General Contractor's responsibility to ensure everyone reads and
understands these rules and regulations.  Ignorance of some is not a waiver of
liability or responsibility.  Failure to comply with any of these rules may
result in your contract being cancelled and/or your people being asked to leave
the job site.    The General Contractor is ultimately responsible for the
conduct of his Sub-contractors.  The signature block on the last page of th1s
Agreement shall ad as the written approval and a representative of the Building
Management has executed acceptance of all requirements after it.   Building
Engineers on site are

Brian Winston phone# (202) 286-7519

Terry Wetzel phone# (202) 507- 1389

1.

It is the  intent of  these Rules and  Regulations  to encompass all  applicable
labor  material  and equipment  necessary  to completely finish
the  Work  described by  Building Management in  a workmanlike manner.

Where the Contractor wishes to make substitutions for items specifically called
out on drawings, specifications, etc., Contractor shall submit  in writing
to  the  architect  and/or Building Management: samples, technical data,
performance data, etc., as required.     Such material shall be submitted far
enough in advance to allow time for review and written approval without causing
delay in the Work.    Any substitutions used without written approval shall be
subject  to rejection and  replacement at Contractor's expense.   The entire
system to which  the substitution applies and  all  Work   installed
in  connection with the  substitution  must function as a unit  as originally
intended.

Contractor shall pay for cost of  any change  in Work  due  to improper checking
and coordination by Contractor.  Contractor shall also be responsible for all
additional costs in the re- coordination of trades and replacement of material.

E-I-1

--------------------------------------------------------------------------------

Building Rules & Regulations

Interior Construction

Page 2

 

2.

If the Contractor defaults or persistently fails and/or neglects to carry
out  the Work and/or correct any  Work rejected  by the  Building Management,
in  accordance with the Contract  Documents and/or Building Rules  and  
Regulations  Agreement,  the  Owner, after  twenty-four (24)   hours written
notice  to the Contractor, without  prejudice to any other  remedy  he may have,
may make good such  deficiencies.   Owner may  also  deduct the
cost  thereof  including  compensation for additional services made  necessary
from the payment then  or thereafter  due  the Contractor.  The
Owner  may  terminate  the  Contract  and  take   possession  of   the  site
and   of  all materials, equipment, tools, construction equipment and  machinery
thereon owned by the Contractor and finish  the  Work by  whatever  method  
he  deems  expedient .    If the  remaining  balance of  the Contract Sum is
greater than  the expense of finishing the Work,  the excess  shall be paid to
the Contractor.    If  the  remaining  
balance  is  less  than  the  expense  of  finishing the  Work, the Contractor
shall pay the difference to the Owner. 

3.

Prior  to starting  any  work  in  the building, Contractor, at its sole
expense, should have a current Policy of  Public Liability  Insurance naming
TNREF Ill 9600 Blackwell, LLC,  the tenant if applicable and CBRE, Inc. as
additionally insured, on  file with  the Management Office. Policy will insure
against  lass, injury, death  or  damage of  persons  or property, including
the  premises and   the  building  arising  out  of  such  Work,
with  the  limits  of  not  less than  $3,000,000  per occurrence
for  bodily  injury  and  $3,000,000 per occurrence for  property damage.  
Building Management based on the nature  of the Work  being performed may
increase said amount. Also, Contractor must keep current insurance certificates
on all Sub-contractors.  Any Contractor/Sub­ contractor performing work  found
not  to have  current insurance will be immediately ordered off the
premises.  General Contractors shall list the following as additionally insured:

4.

Contractors working in or about the property must have prior written approval
from the Building Management before  any type of Work may commence.  A list of
subcontractors must be provided to   CBRE Management  and  proper notice  
will  be  given  to  the   building  engineers   before construction begins. Any
persons  not on the approved Contractor list will be denied access to the
property  -   no exceptions. This   list   will  include  phone  numbers   and  
contacts   for   each Contractor/Sub-contractor, including home  and emergency
telephone numbers.

5.

An initial  walk   through of  the  job  will  be  conducted prior to
construction.    The  Contractor's superintendent, the  building engineer will
review  rules  and  regulations, as  well  as  check  for existing  
conditions  of   the  premises.     A  superintendent  must  be  onsite  
at  all limes   when construction work is being  performed.

6.

Prior to the commencement of  Work, the Contractor
shall  provide  Building  Management with a projected schedule showing the
major  items of Work  with the dates of  their start and finish with significant
milestones for Management to inspect.  A projected date  of final completion
shall also be included. This date shall be the time when all trades have
completed their Work, the suite has been Certified by the City as ready  for
occupancy, and  the  job is ready  to be turned over to the tenant or Building
Management.

7.

All  Contractors must  be licensed in  the state  in  which  the  Work  is
performed, and  have  work experience   in  commercial  properties.    Written  
documentation/certification  and  previous   job references  are required prior
to the commencement of any type of Work.

E-I-2

--------------------------------------------------------------------------------

Building Rules & Regulations

Interior Construction

Page 3

 

8.

Where   applicable, permits   must  be  obtained  from   the  City  Building  
Department or   other governing agency prior to the commencement of
Work.  Permits must be posted at the job site in accordance to the
governing  body.    All construction  Work  will require a
permit.  An  officer  of CBRE, Inc.  must  approve any  exceptions
in  writing.     Approval of  drawings, details, schedules,  etc.,
by  the  Building Management shall  not  relieve  the  Contractor
from  the  responsibility for compliance with local, county, state or federal
laws, rules, ordinances, or Rules and Regulations of commissions, boards, or
other authorities having  jurisdiction. 

9.

All Contractors shall keep the premises  and improvements free and clear of all
liens arising out of or  claimed by reason  of  any  Work  performed, materials
furnished or obligations incurred.    The Contractor is responsible for  the
payment of  all bills  for  labor  and materials  furnished by, or to
the  Sub-Contractors and  himself  on  this  project, and   the  Contractor will
also  deliver  to  the Owner a Waiver of Liens from  himself and each if his
Sub-Contractors, if any, and at such time he will certify that he is submitting
such lien waivers for all Sub-Contractors involved.

10.

No one shall be allowed to endanger the buildings, its premises or its
occupants  in any manner whatsoever.     If such  a  situation occurs,
the  Contractor, Sub-Contractor, supplier, etc. shall immediately take steps to
correct  and  eliminate the hazardous condition.   In the event  that the
Contractor's  personnel foil   to  perform in  a  satisfactory manner,
the  Building  Management reserves the right  to immediately take steps to
remedy  the hazard at the Contractor's expense.

11.

It  is  imperative  that  good business/professional  conduct be maintained
by  all   Contractors' personnel while they are on  the property and  that they
are  properly dressed for  the environment they are  working in
and  the  job  being done.   Contractor shall not  employ  any unfit  person  or
anyone not skilled in the task assigned to him.  Respect must be shown to the
building tenants at all   times.    Rude   and obscene   behavior,  including
foul and abusive  language, will not   be tolerated.   Offenders will be  asked
to remove themselves  from  the  premises  and  shall not  be permitted to
return.

12.

Contractor  is  not   permitted  to  post   any  sign on the  
job  site  advertising  the  name   of   the Contractor or Sub-Contractor.

13.

All  Contractors' personnel will enter and  exit  through a  designated
entrance  and  possibly  a designated freight elevator.  Use of building main
floor, lobbies, or elevator lobbies is prohibited for storing material even on a
temporary basis.   Specific  building moving and freight policies are
established and must  be  reviewed  with  Building Management.   Where
applicable  such  freight policies may include fines for breaking such policies.

14.

The  Building Management prior to  the  commencement
of  the  project  must  approve hours  in which the Work will commence and
end  each  day.   No variation to  the agreed upon  hours  will be permitted
unless authorization is obtained from the Building Management.   The
Contractor's Rules and Regulations  as stated  herein will
further  limit  hours.    Building Management must  be notified of  "after
hours"  Work  in advance.   (See Security Access Instructions
for  details)    "After hours" work  is  defined  to  be  before   8am
and  after 5pm. All  Contractors working over the weekend  and after the normal
hours shall provide the Management Office a list of workers  prior
to  the  worker  being  on  site  or  they  will be  denied  access.     The
list  should also  include an estimated time  the Contractors will  be working,
the  location of the  work to be done and a  24-  hour emergency contact for the
Supervisor of the Work.

E-I-3

--------------------------------------------------------------------------------

Building Rules & Regulations

Interior Construction

Page 4

 

15.

All  deliveries  are  to  be  accepted, moved and  delivered to  the  contracted
suite  by  8:00 a.m., stocking will not  be allowed during business hours.  When
accepting deliveries, Masonite must be laid to protect  floor  finishes.  It is
the  Contractor's responsibility to keep public  areas clean  at all  times. 

16.

All construction waste and debris shall be removed between the hours of 6:00
p.m. to 8:00a.m. No construction waste  or debris  may  be  placed
in  the  building  dumpster /compactor.  The Contractor will provide for removal
of waste and debris  from  the building at his own expense.   If a dumpster  
is  required  (space   allowing), the  
location  shall  be  authorized  by  the  Building Management and  will meet the
Management's standard relating to safety and aesthetics daily.    It will be the
responsibility of the Contractor to keep the area around the container neat and
orderly daily.  It will be important to assure that a trail of debris in not
left between  the Work  areas  and refuse container.

17.

Construction personnel shall at  all  times  maintain the  highest  level
of  project  cleanliness.     All construction debris shall  be  removed
through  the service  elevator or stairs  on a daily basis  and shall  never  be
allowed to produce a fire hazard. In the event that the  Contractor  fails or
refuses to keep the demised premises free of accumulated waste, the Management
Office  reserves the right to enter said premises and remove the debris  at the
Contractor's  expense.   In addition, all public areas, i.e., corridors,
Restrooms, janitor's closets, etc. shall be maintained and kept free of
construction debris, dust, etc.

Specific  Restrooms  will be designated for  Contractor use.   Anyone
found  using Restrooms other than  specified  or janitorial closets  will
be  subject to  dismissal.    No one  is permitted to use  the janitorial  
closets    without     Management's   permission.       Upon  completion
of  each   tenant improvement, the  Contractor will be  responsible for
restoring the facility to its original state.     All carpeted corridors  will
be  protected by carpel mask  (Polytech  brand  only) flush with  the  base,
from  the  point  of  entry  to  the  job site  to the  Restroom.   Walk-off
mats  will be  placed  at  allocations  where  Contractors
enter  public  areas  of  the  building.    These walk-off mats  will  be
maintained and  cleaned daily  or more  frequently if required, so that
construction material is not transferred unto  any other
areas  of  the  building.  Any flammable or  hazardous materials (i.e.,
paint)  may  only  be  stored  on  premises  with  permission
of  the  Management Office who  shall designate an area for such storage.

18.

Pre-filters  shall  be  installed  over  all  return  air  openings  on  floors  under  construction.    If
building filters  or  equipment  requires  replacement or  cleaning
due  to  construction  dust, the Contractor will be charged.

19.

The Contractor should cover air transfers when working next to tenanted space to
control the transmission  of  dust  and   dirt. Covering  must   be  
removed  at   the  completion  of  daily construction.  Keep all
tenant  entrance  and exit doors  closed  to restrict the movement of dust or
dirt.  Close off  temporary openings with polyurethane.   Due  to local fire
codes, no openings may  be made on  a  tenanted floor  to the  corridor unless
the door will  be  made  on a tenanted floor  to the corridor doors  must
remain  closed  unless materials are  being delivered.  All HVAC filters in fan
rooms  shall  also  be delivered in operable condition at time  of  completion
(thus  a temporary filter should be added to the existing filter).

20.

Electrical Panels must  be closed up  at the  end of  each  working day.    
(Interior panels  can  be covered or barricaded).  Doors to all electrical rooms
must remain locked when not occupied or protected by  barrier.   No storage
is  allowed in the electrical room.    DO NOT  TAPE OVER LOCKS   TO LEAVE

E-I-4

--------------------------------------------------------------------------------

Building Rules & Regulations

Interior Construction

Page 5

 

DOOR  OPEN   OR  USE  ANY  MECHANICAL DEVICE  TO  PROP  OPEN. REPEATED
VIOLATIONS WILL BE FINED $150.00 PER EVENT. 

INITIAL.            

21.

Any   and  all   safety   equipment,  such   as   traffic  
control,  flagmen,  barricades, rigging,  fire extinguishers,
first  aid  supplies, etc., as  may  be  necessary  or  required
by  any  agency  having jurisdiction, shall  be  the  sole  responsibility  of
and   at  the  expense  of  Contractor.    It  is  the responsibility of
the  Contractor to protect  all individuals surrounding the Work  area.   All
liability shall  be  the  responsibility of  the  Contractor.
Contractor/Sub-contractor  shall  inaugurate  and maintain an  accident
prevention program and  an  employee  safety-training program.   Proof  of
compliance with Cal OSHA rule SB 198 shall  be maintained and followed. All
employees  on  the job, regardless  of  whose  direct  payroll they  are  on,
shall   be  required  to  respond to safety
instructions  from  the  Contractor's supervision.   Persons
who  do  not  respond shall  be  removed from the job.

22.

All Contractors are to take precautions to prevent the accidental tripping of
the fire alarm system. The smoke detectors must be covered during working hours
and  uncovered at the end of the working day.

 

False alarms shall be fines at:

 

First offense

 

$200

 

 

Second offense:

 

$300

 

 

Third offense:

 

$500

 

 

 

 

 

 

 

INITIAL         

 

 

23.

No  gasoline operated devices, i.e., concrete  saws, coring machines,
welding  machines, etc., shall be  permitted within   the  building premises.  
All  work  requiring such  devices shall  be  by means of electrically operated
substitutes.

24.

All approved gas and  oxygen canisters  shall be  properly chained and supported
to eliminate all potential hazards.  At the completion of use, said containers
shall be removed from the building.

25.

Please contact the Management Office to schedule work on the following building
systems: 24-hours in advance (Any disruption of  services  will be  scheduled
at  the  Management Office's discretion.)

 

a.

Domestic water.

 

b.

fire alarm or speaker.

 

c.

Electrical  tie-ins to base building or the addition of equipment
to  any  are  other than  the  tenant  suite  except  sub  panels  located
within  the tenant premises.

 

d.

Sprinkler system.

 

e.

Any work  that will take place  outside the demised tenant space.

 

f.

Any tie-ins that may affect other tenant spaces.

Note:    If a utility or building alarm is turned off for Contractors work,
Contractor must notify the Management Office upon  completion so the system can
be turned back on as soon as possible.

E-I-5

--------------------------------------------------------------------------------

Building Rules & Regulations

Interior Construction

Page 6

 

26.

Construct on personnel are not permitted to block open  stairway doors. These
doors provide the fire  protection required by  code.     Continued violation
of  this  provision shall  be  subject to  a $        fine.  Janitorial
doors  shall be kept closed at all times on occupied tenant floors. 

INITIAL.             

27.

No  graffiti or vandalism will be tolerated.   Any individual caught  in  the
act shall be immediately removed from  the premises and  will not  be allowed to
return.     In addition, all repairs  will be at the Contractors expense.

28.

No  tobacco smoking or  chewing will  be  permitted in  the
building.    No  radios or  other  sound producing equipment will be permitted
in the building.

29.

Since  Work will occur while  other  businesses  in  the  building
are  operating, noise  is a  major consideration.  Therefore, excessive noise,
which may disturb tenants, will force  us to halt  Work temporarily.    No  
hammer   drilling, core  drilling or any  tenant  
disturbances  will  be  allowed between  the hours  of 8:00 a.m. and 5:00 p.m.,
Monday through Friday. It is the responsibility of the Contractor to
instruct  all construction personnel that noise will be minimized at
all  times.   The Building Management shall determine  acceptable noise level.

30.

Wet paint sign  must be posted in all public areas when appropriate.

31.

The odors, which arise when various  construction procedures are done, can
cause  discomfort to the  tenants  of  the building.   Examples  of these  odor
concerns  are  carpet adhesive, wallpaper sizing,
wood  stains  and  finishes  and  painting.    (Specified  Paint  is
Frazee  Environcoat  or the equivalent)   These activities which
sometimes  produce odor problems for tenants in the building will be
done  during evening non-business  hours, as  approved by  the Building
Manager.  Also, the engineering staff should be alerted  to arrange for added
ventilation.

32.

Contractor shall provide temporary electrical devices  within the demised
premises for  their Sub­ contractor's use.  Contractor will  not be permitted to
run extension cords through public space on occupied floors or through  occupied
tenant spaces.

33.

The   Contractor  shall   use   reasonable  measures   to   minimize   energy  
consumption  in   the construction area  when  possible.    The  Building
shall  pay  for  normal  electrical  consumption during the construction
process.  All lights and equipment must be extinguished at the end of the
Contractor's  business  day.     In  the  event  
that  the  Contractor  continues   to  leave lights  and equipment  on  
during  off-hours, the  Management Office   reserves  the  right   to
receive  just compensation for excessive electrical consumption.

34.

Contractor/Sub-contractor   may   park   in   designated  spaces   only. Any  
vehicles   found   in unauthorized spaces  will
be  subject  to  posted  parking  rates. Specific  instructions should  be
obtained from each Building Management.

35.

No work  is to be performed, nor materials stored in any area other  than suite
under construction without prior  written  authorization.  No staging of  trucks
or materials will be allowed areas  that may affect traffic flow to the
adjoining properties.

E-I-6

--------------------------------------------------------------------------------

Building Rules & Regulations

Interior Construction

Page 7

 

36.

Rubber  wheels are  required on all vehicles  transporting materials in the
Building. 

37.

All equipment and material will be designed and attached for seismic loading in
accordance with governmental agencies having jurisdiction over the work.

38.

The following briefly describes  the standard billing provisions, unless
specified otherwise in the tenant lease, the following format will be followed:

 

a)

            shall  submit, within                 calendar   days   of  
execution   of   this agreement, a schedule of values for contractor
work  broken down by trade, quantity of items and subcontractor.

 

b)

               shall, once  a month, submit a copy  of the payment request
accompanied by  unconditional lien releases from  the  general  contractor
and  all subcontractors who have  previously filed  preliminary  notices
with  an  acceptance letter  of  completed  work from         . A copy of the
schedule  of values must support each request.

By  executing  this   Agreement,  the   Contractor  represents   that   he  
has   or   will,  prior    to commencement  of   Work,  determine    and  
verify   all   field   measurements, field  construction criteria, materials,
catalogue numbers  and  similar data  and  that  he has
checked  and  coordinated all drawings, specifications, etc.

The  Contractor accepts  and  is  willing to perform
all  Work  in  a  workmanlike manner  and  in accordance with standard
practice.  Any extra cot based on drawings or changes  shall be brought to the
attention of Building Management in writing and if not mentioned, it will be
assumed  that no extra cost is involved for making a change, deviation or
omission from the original drawings, details or specifications.

The   undersigned  acknowledges   receipt   and   acceptance  of   the  
Contractor's  Rules  and Regulations as stated. The undersigned will take full
responsibility for;

 

1.

Communicating  Rules   and   Regulations  to   all   Contractor's  
personnel  and   Sub­contractors;

 

2.

Enforcing Rules and Regulations in regards  to employees of Contractor and
Sub-contractors.

 

Signed by:

 

 

 

 

Contractor

Date:

 

 

Title:

 

 

Company:

 

 

Signed by:

 

 

 

 

Authorized CBRE, Inc. Representative

Date:

 

 

 

 

 

E-I-7

--------------------------------------------------------------------------------

 

EXHIBIT F

ESTOPPEL CERTIFICATE

Please refer to the documents described in Schedule I attached hereto (the
“Lease Documents”) including the “Lease” therein described.  The undersigned
(the “Tenant”), hereby certifies that it is the lessee/tenant under the
Lease.  Tenant hereby further acknowledges that it has been advised that the
Lease may be assigned to a purchaser of, and/or collaterally assigned in
connection with a proposed financing secured by, the property on which the
Premises under the Lease are located, and certifies both to the landlord under
the lease (the “Landlord”) and to any and all prospective purchasers (the
“Purchasers”) and any and all current and/or prospective mortgagees of such
property, including any trustee on behalf of any  holders of notes or other
similar instruments, and any holders from time-to-time of such notes or other
instruments, and their respective successors and assigns (collectively the
“Mortgagees”) that as of the date hereof:

1. The information set forth in Schedule I hereto is true and complete.

2. Tenant is in occupancy of the Premises and the Lease is in full force and
effect and, except by such writings as are identified on Schedule I hereto, has
not been modified, assigned, supplemented, or amended since its original
execution, nor are there any other agreements between Landlord and Tenant
concerning the space rented under the Lease, whether oral or written.

3. To Tenant’s knowledge, all conditions and agreements under the Lease to be
satisfied or performed by Landlord have been satisfied and performed.

4.To Tenant’s knowledge, Tenant is not in default under the Lease Documents;
Tenant has not received any notice of default under the Lease Documents; and, to
Tenant’s knowledge, there are no events which have occurred that with the giving
of notice or the passage of time or both, would result in a default by Tenant
under the Lease Documents.

5.Tenant has not paid any rents or sums due under the Lease more than thirty
(30) days in advance of the date due under the Lease and except as provided in
the Lease, Tenant has no rights of setoff, counterclaim, concession or other
rights of diminution of any rent or sums due and payable under the Lease.

6. To Tenant’s knowledge, there are no uncured defaults on the part of Landlord
under the Lease Documents; Tenant has not sent any notice of default under the
Lease Documents to the Landlord, and, to Tenant’s knowledge, there are no events
which have occurred that, with the giving of notice or the passage of time or
both, would result in a default by Landlord thereunder, and at the present time,
to Tenant’s knowledge, Tenant has no claim against Landlord under the Lease
Documents.

7. Except as expressly set forth in Part G of Schedule I, there are no
provisions for, and Tenant has no rights with respect to, renewal or extension
of the initial term of the Lease; termination options, leasing or occupying
additional space or purchasing the premises.

8. Tenant covenants and agrees that after receipt of notice of the sale of the
property it will promptly cause a new certificate of insurance to be issued
naming the new landlord and its managing agent and lender as additional
insureds.

9. The undersigned has the authority to execute and deliver this Estoppel
Certificate on behalf of Tenant and acknowledges that all Purchasers will rely
on this Estoppel Certificate in purchasing the property and all

F-1

--------------------------------------------------------------------------------

 

Mortgagees will rely upon this Estoppel Certificate in extending credit to
Landlord or Landlord’s successors in interest.

10. This Estoppel Certificate shall be binding upon the successors, assigns, and
representatives of the undersigned and any party claiming through or under the
undersigned and shall inure to the benefit of all Purchasers and Mortgagees.

IN WITNESS WHEREOF, Tenant has duly executed this Estoppel Certificate this     
day of        , 20   .

 

 

(Name of Tenant)

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

F-2

--------------------------------------------------------------------------------

 

SCHEDULE I TO TENANT ESTOPPEL CERTIFICATE

Lease Documents, Lease Terms and Current Status

A. Date of Lease:

B. Parties:

1. Landlord:

2. Tenant:

d/b/a:

C. Premises: Suite               located on floor(s)                           
containing approximately                          rentable square feet

D. Modifications, Assignments, Supplements or Amendments to Lease:

E. Commencement Date:

F. Expiration of Current Term:

G. Right to renew, to extend, to terminate, to rent or occupy additional space
or to purchase any portion of the property:

H. Security Deposit Paid to Landlord:  $              

I. Current Fixed Rent (Annualized):  $               

J. Amount of Most Recent Rent Payment:  $               

K. Tenant’s Bankruptcy or other Insolvency Actions:

 

 

 

F-I-1

--------------------------------------------------------------------------------

 

EXHIBIT G

JANITORIAL SPECIFICATIONS

I.

GENERAL SPECIFICATIONS

 

(a)

Clean all areas of the building interior including entrance lobby, corridors,
loading docks, stairwells, lavatories, and elevators. Not included are:  stores,
garages, and elevator shafts.

 

(b)

Employees of Landlord’s cleaning contractor ("Contractor") shall be neat and
clean in appearance and properly identified.

 

(c)

Employees of the Contractor shall abide by all building regulations and safety
rules.

 

(d)

Employees of the Contractor shall not. eat, drink, or smoke on duty. They shall
not disturb paper on desks, open drawers or cabinets, use telephones,
televisions, or radios.

 

(e)

Competent supervisory personnel shall be employed, and they will, at a minimum,
have completed a supervisory training course.

 

(f)

The supervisor will report to the Tenant or his agent any maintenance conditions
such as leaky faucets, stopped toilets and drains, broken fixtures, etc. The
supervisor will also report any unusual happenings in the building noticed or
called to his/her attention by Contractor's employees.

 

(g)

Necessary, appropriate, tested and approved machinery and cleaning supplies for
the satisfactory performance of services will be provided by Landlord and Tenant
shall have no responsibility therefore.

 

(h)

Utilities will be provided by Landlord without charge.

 

(i)

A log book will be maintained in the building in which a record shall be made of
any events requiring the Landlord's or Tenant's attention.

 

(j)

All office cleaning, as possible, will be performed behind locked doors.

 

(k)

Upon completion of work, the Contractor will leave all sinks and equipment
storage areas in a neat and orderly condition; all unnecessary lights out, and
all doors locked.

 

(I)

Regular weekly inspection of the building shall be performed by a representative
of the Contractor's management staff with the Tenant's representative.  This is
in addition to the regular nightly inspection to be performed by the supervisor.

II.

DAILY CLEANING

 

(a)

Entrance lobby will be thoroughly cleaned. Lobby glass and metal will be cleaned
and dusted.  Directory glass will be damp cleaned and wiped. Lobby walls will be
dusted and kept free from fingerprints and smudges.  Floor and entrances arc to
be dust mopped as needed, buffed and refinished as necessary to maintain a clean
and glossy appearance.

G-1

--------------------------------------------------------------------------------

 

 

(b)

Elevators 

 

•

All elevators will be vacuumed.

 

•

All stainless steel and metal will be cleaned.

 

•

All elevator tracks will be vacuumed.

 

•

Elevator button panels and elevator doors will be cleaned.

 

•

Carpets will be spotted.

 

(c)

Bathrooms

 

•

Clean all mi1rnrs.

 

•

Washbasins and bright work with non-abrasive cleanser.

 

•

Clean urinals.

 

•

Wash toilet seats and bowls using disinfectant in water.

 

•

Mop floor using disinfectant in water.

 

•

Damp wipe and clean walls and partitions.  They m-e Lo be free of hand prints
and dust.

 

•

Refill hand soap, towels, tissues, and sanitary napkin dispensers.

 

•

Clean ventilating louvers.

 

•

Power scrub floors with germicidal solution monthly.   

 

(d)

Offices and Corridors

 

•

Dusting. All furniture office equipment and appliances, windowsill, etc. will be
dusted with a treated cloth or static duster. This shall include all horizontal
surfaces up to seven (7) feet height and enough vertical surfaces within each
week. Desks and tables not cleared of paper and work materials will only be
dusted where desk is exposed.

 

•

Dust Mopping.  After furniture dusting is completed, all non-carpeted floor
areas will be dust mopped with a treated dust mop with special attention being
given to areas under desks and furniture to prevent accumulation of dust and
dirt.

 

•

Vacuuming.  All rugs and carpet<; in office areas, as well as public spaces are
to be vacuumed daily in all high traffic areas.

 

•

Waste cans -Ashtrays. Waste cans and ashtrays will be emptied and wiped clean.
Waste cans shall be damp wiped as necessary. Plastic liners where used will be
changed as needed. Waste not in can will not be removed unless clearly marked
-"Trash."

 

•

Spot Cleaning Carpets.  All carpeted areas will be inspected for spots and
stains will be removed nightly.  Where difficult spots are encountered, the
Tenant will be notified.

G-2

--------------------------------------------------------------------------------

 

 

•

Wet Mopping. All floors and stairwells will be checked daily and wet mopped in
areas that so need to be. 

 

•

Tile Floors.  All tile floors will be inspected, buffed, and kept in dust free
condition at all times.

 

•

Water Coolers/ Water Fountains.  Water coolers will he cleaned and polished.

III.

WEEKLY CLEANING

 

(a)

Vacuuming.  All other areas, i.e. under chairs and desks, out or the way traffic
areas will he attended to.

 

(b)

Stairways and Landings.  Dust mop with a treated yarn mop.  Spot cleaning of
walls and doors.

 

(c)

Light Fixtures.  The external area of a light fixture will be inspected and kept
dust free.

IV.

MONTHLY

 

(a)

Offices and Corridors

 

•

Air Conditioning Grills.  All areas around air conditioner and return air grills
will be cleaned.

 

•

Hand Rails, Fire Points.  And any other miscellaneous hardware will be cleaned.

 

•

Doors.  All doorplates, kick plates, brass and metal fixtures within the
building will be wiped.

V.

SEMI-ANNUALLY

 

(a)

Venetian blinds will be damp wiped.

 

(b)

Exterior light fixtures will be damp wiped.

G-3